Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page1 of 82

 

 
 

Fill in thts information to identify your case:

United States Bankruptey Cau for the: DISTRICT OF COLORADO

Case number (rknowa): "Chapter you are flingunden | | Getter e MEE So

 

 

 

| aye
|

 

Chapter 7

s : s he Chapter 14 Qovease oe

"s & wm & a G Chapter 12 Pik a ea eg

( 7 oa Gof Chapter 43 Check if this is an

 

 

 

 

 

amended filing

  

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor f to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for Information from both debtors. For example, If a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When Information ts needed about the spouses separately, tha form uses Debtor f and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debfor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

127

 

oo Identify Yourself

 

identification to your meeting
wilh the trustee.

About Debtor 4:

 

 

 

 

 

"About Debtor 2 (Spouse Only ina Joint Case}:
4. Your full name ,

Write the name thal fs on your fN } f_
government-issued piciure MONET i bbe 7
identification {for example, First name First name
your driver's license or T
passport). Middle name Middle name
Bring your piclure RUSSELL

Last name Last name

Suffix (Sr, Je, M, IU)

 

Suffix (Sr., dr. M, MN}

 

 

 

 

2. All other names you
have used in the last 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Identification number
(TIN)

 

 

First name First name
years
Include your married or Middle name Middie name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security mx - xx-_ 3 2 6 3 XXX XK _, __ —_ ——
number or federal OR OR
Individual Taxpayer
Qxx - x - Q9xx - ox =

 

 

 

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy

page 1
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page2 of 82

Debtor 4

Fest Nama

MONET T. RUSSELL

Midde Name

LastName

Case number (tear

 

4, Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

_ About Debtor 120.

Wd I have not used any business names or EINs.

_. About Debtor 2 (Spouso Only In a Joint Case):

: (2 lhave not used any business names or EINs.

 

Business name

 

Business name

 

Business name

in

 

: Business name

EN

 

 

 

 

 

s. Where you live

185 N. MURRAY BLVD
Number Street

 

 

 

APT 824

COLORADO SPRINGS CO. 80976
Cily State ZIP Code
EL PASO COUNTY.

County

If your mailing address is different from the one
above, fill tin here. Note that the court will send
any notices te you at this mailing address.

 

Number Street

 

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here, Note that the court will send
any notices to this mailing address,

 

Number Street

 

 

 

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Cheek one: Check one:

this distriet to file for
bankruptcy

 

W over the last 180 days before fiting this petition, |
have lived in this district longer than in any other
district.

L) | have another reason. Explain,

(See 28 U.S.C. § 1408}

 

 

 

 

() over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

C) j have another reason. Explain,

(See 28 U.S.C. § 1408}

 

 

 

 

 

 

 

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 4

Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page3 of 82

Fast tiame

MONET T. RUSSELL

AGdde Name

Last Name

a Tell the Court About Your Bankruptcy Gase.

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing

7. The chapter of the

8.

9

10,

11.

Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 104

Case number (¢brsani,

for Bankrupicy (Farm 2010)). Also, go to the top of page 1 and check the appropriate box.

7) Chapter 7
Q) Chapter 11
UL] Chapter 12

C] Chapter 13

C1 | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about iow you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your atlorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J) I need to pay the fee in installments. If you choose this option, sign and attach the Application
for individuals to Pay The Filing Fee in instaliments (Official Form 103A).

Wi | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
fess than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). !f you choose this option, you must fill out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

WW Yes. Has your landlord obtained an eviction judgment against you?

When

MMs OD/YYYY

“When

MM/ BD SYYYY

When

MAI? DD /YYYY

 

When

MM/DD /¥YY¥

 

WNo

OQ] Yes. istrict
District
District

Ui No

QO] Yes. pebter
District
Debtor
District

CI No. Goto fine 12.

\A No. Go to line 12.
CD Yes. Fill out Jnifiaf Statement About an Eviction Judgment Against You (Form 101A) and file it as

part of this bankruptcy petition.

When

MM DB IYYYY

Voluntary Petition for Individuals Filing for Bankruptcy

Case number

Case number

Case number

Relationship to you

Case number, if known.

Relationship to you

Case number, if known,

page 3
Debtor 1

Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page4 of 82

MONET T. RUSSELL Case number (#hzcan),

Fast Name Madde Name

 

iastHame =,

Co Report About Any Businesses You Own as a Sole Proprictor

 

 

 

 

 

 

412, Are youa sole proprietor (1 No. Ge to Part 4.
of any full- or part-time
business? (] Yes. Name and location of business
A sole proprietorship is a
business you operate as an = 7
individual, and is not a Name of business, if any
separate legal entity such as
a (corporation, partnership, or Sumber Sires
if you have more than one
sole proprietarship, use a
separate sheet and attach it
fo this petition. City State Tip code
Check the appropriate box to describe your business:
LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
C) Single Asset Real Estate (as defined in 11 U.S.C, § 101(51B)}
(C) Stockbroker (as defined in 11 U.S.C. § 101(53A))
C) Commodity Broker (as defined in 11 U.S.C. § 101(6)}
C) None of the above
13. Are you filing under if you are filing under Chapter 71, the court must know whether you are @ small business debtor so that it

Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smail

business debtor, see
11 ULS.C. § 101(514D).

can set appropriate deadiines. I you indicate thal you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax relum or if
any of these decuments do not exist, follow the procedure in 11 U.S.C, § 1116(4)(B).

1 No. | am not filing under Chapter 41.

CU Ne. | am filing under Chapter 14, but | am NOT a small business deblor according to the definition in
the Bankruptcy Code.

C) Yes. | am filing under Chapter 14 and | ama small business debtor according te the definition in the
Bankruptcy Code,

 

part a | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

Do you own or have any
property that poses or Is
alleged to pose a threat
of Imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

{A No
Q] Yes. What is the hazard??

 

 

lf immediate attention ts needed, why is it needed?

 

 

Where is the property??
Number Streat

 

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page5d of 82

Debtor 1 MONET T. RUSSELL

Fast hame Meade Name

Last Mame

Case number (¢broan),

Fed xetet vour Etforts to Receive a Briefing About Grodit Gounseling

 

45. Tell the court whether
you have recelved a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You musi
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 12
You must check one:

Wd Ireceivada briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy potition, and | received a
certificate of completion,

Altach a copy of the certificate and the payment
plan, if ary, that you developed with the agency.

C) | raceived a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankrupicy petition, but Edo not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

1 I certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after] mado my request, and exigent
circumstances merit a 30-day temporary walver
of the requiremant,

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you fited for
bankruptcy, and what exigent circumstances
required you to file this case,

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) | am not required to recelve a briefing about
credit counseling because of:

(J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
ralional decisions about finances.

( Disability. My physical disability causes me
to be unable to participate in a
briefing In person, by phone, or
through the internet, even after |
reasonably tried to do so.

C1 Active duty, | am currently on active military
duty in a military combat zone.

If you belleve you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case}:

You must check one:

CI I received a briefing from an approved credit
counsaling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency,

OC frecelved a briefing from an approved credit
: counseling agency within the 180 days before |
filed thls bankruptcy petition, but | do not have a |
certificate of completion, :

Within 14 days after you file this bankruptcy petition, -
you MUST file a copy of the certificate and payment -
plan, if any. .

C) | certify that I asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after made my request, and oxigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made te obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissalisfied with your reasons for not receiving a
briefing before you filed for bankruptcy,

If the court is salisfied with your reasons, you must
still receive a briefing within 30 days afler you file.
You must file a certificate from the approved
agency, aiong with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed. :

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

> (1 arn not required to receive a briefing about
credit counseling because of:

£) Incapacity. Ihave a mental iliness or a mentat
deficiency that makes me
incapable of realizing or making
ratiopal decisions about finances.

LJ Disabitity. My physical disability causes me
te be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried ta do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court. |

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Pageé of 82

Cebtor 1 MONET T. RUSSELL Case number orbecan),

Fast ame

Abdde Name

Last tame

 

EB “Answer These Questions for Reporting Purposes *):

16, What kind of debts do

you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 1041/8)
as ‘incurred by an individual primarily for a personal, family, or household purpose.”

UI No. Go to line 16b.
Wd Yes. Go to line 17.

46b, Are your debts primarily business debts? Business debls are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

QO) No. Go te line 166,
CI Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debis,

 

 

pte ote eine mes

17. Are you filing under

Chapter 77

Do you estimate that after

any exempt property Is

L] No. #am not filing under Chapter 7.

M4 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

 

18.

 

 

excluded and Md No
administrative expenses
are paid that funds will be Cl Yes
available for distribution
to unsecured creditors? i
. How many creditors do =) 1-49
you estimate that you Ud 50-99
owe? U1 100-199
_ C) 200-999
19. How much do you 4 $0-350,000

estimate your assets to

be worth?

OU $50,001-$100,000
LL] $100,001-3500,000
CL) $500,001-$4 million

 

 

20. How much do you
- estimate your liabilities

to be?

icluimrs sign Below

For you

Official Form 104

() $0-$50,000

QQ $50,001-$100,c00
(2 $100,001-$500,000
OO $500,004-$1 million

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
tile 14, United States Code, 1 understand the relief avaitable under each chapter 7, and | choose to proceed under
Chapter 7.

if no attorney represents me and I did nai pay or agree te pay someone whe is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petilion.

| understand making a false statement, concealing property, or cbtaining money or properly by fraud in connection
with a bankruptcy case can result in fines up to $256,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 162, 1341, 1549, and 3571.
x U] ont Rory 0 x

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on f Oo f Executed on

i, oc

LYYYY MMs OD FYYYY

 

   

 

Voluntary Petition for Individuals Filing for Bankruptey page 6
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page? of 82

Debtor 1

MONET T. RUSSELL

Case number (¢konn),

 

Fist Name AMeddie Name

For you If you are filing this _
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
- need to file this page.

Official Form 101

 

Last Mame

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handfe your bankruptcy case, The rules ate very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to fila another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan fo pay a pasticular debt outside of your bankruptcy, you must list that dabt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serlous crime; you could be fined and imprisoned.

If you dacide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with tong-term financiat and legal
consequences?

() No
W yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

[3 No
(4 Yes

Did you pay or agree fo pay someone who is not an attorney to help you fill out your bankruptcy forms?

1 No

J Yes. Name of Person
Altach Bankruptey Petition Preparer's Notice, Declaration, and Signature (Official Form 419).

 

By signing here, | acknowledge that [ understand the risks involved In filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
atlorney may cause me to lose my rights or property if! do not properly handle the case.

x ond Ru

Signature of Debtor 1

DO-Hlo- KONG,

MM/DD /YYYY

L.
Contact phone 4426159953 if Li

4426159933

x

Signature of Debtor 2

Date Date

MM? DD FYYYY

Contact phone

 

Cell phone Cell phone

 

 

Email address HONETTYONARUSSELL@YAHGO.COM

Email address

 

 

    

Voluntary Petition for Individuals Filing for Bankruptcy

page &
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Pages of 82

 

rf

 

 

 

Certificate Number: 15725-CO-CC-032722343

y FAUT AUT EE A

3725-CO-CC-

 

CERTIFICATE OF COUNSELING

I CERTIFY that on April 25, 2019, at 11:28 o'clock AM EDT, Monet Russell
received from 001 Debtorec, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the District of Colorado, an individual [or group]
briefing that complied with the provisions of [1 U.S.C. 109(h) and 111.

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

 

}

Date: April 25, 2019 By:  /s/Raul Calero

Name: Raul Calero

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency, See 11 U.S.C. 109(¢h) and 521(b).

 

 

 

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page of 82

Fill In this information to identify your case:

Debtor 1 ‘MONET T. RUSSELL

First Name Middle Rame Lest Fiame

Debtor 2 -

 

(Spouse, if fing) FistHame Midde Heme Last tame

United States Bankruptcy Court for the: DISTRICT OF COLORADO

Case number

it known) 0 Check if this is an
. amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 049

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. if more space fs needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Give Details About Your Marital Status and Where You Lived Before

+. What is your current marital status?

() mMarsied
7] Not martied

2. During the last 3 years, have you lived anywhere other than where you five now?

] No

1 Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: SS Dates Debtor 2
lived there Ilvedthere =~
CF} same as Debtor 4 L] same as Debtor 1
820 HENDERSON DR From 2015 From
Number Street Number Street
to 2018. To
APT C
RAPID CITY SD 57701
City State ZIP Code City State ZIP Code
CQ) same as Debtor 1 LJ same as Cebtor 4
From From :
Number Street Number Street
To Ta
City State ZIP Code City State ZIP Code

: 3, Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
, states and territories include Asizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i No

(CQ Yes. Make sure you fill out Schedule H: Your Codebiors (Official Form 406H).

EZ Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page10 of 82

Gebtor 1

MONET T. RUSSELL

 

Fast Name

hGsde Mame

Lastizame

Case number (#tacan),

 

4. Did you have any Income from employment er from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, Including part-time activities.
if you are filing a joint case and you have income that you receive together, fist it only once under Debtor 4,

QO) No
6A Yes. Filfin the details.

 

 

 

 

 

 

Sources ofincome | --

   

Gross income |...

     

Sources of income.

  
   

Gross Income

Check all that apply. {before deductions and = Check all that apply... °°.’ (before deductions and
exclusions) ve PETES Ee exclusions)
From January 4 of current year until a wages, commissions, ¢ 1000 2 Wages, commissions, ;
tho date you filed for bankruptcy: muses, Ups — muses, ps
Q Operating a business U) Operating 4 business
. a Wages, commissions, ) Wages, commissions,
For last calendar year: 4 bonuses, tips $ 12578 bonuses, tips $
(January 1 to December 34, 2018 _.) (I operating a business (] operating a business
For the calendar year before that: wi Wages, commissions, LI wages, commissions,
2017 bonuses, tips $ 14204 bonuses, tips
(January 1 to December 31, } UO) Operating a business. Operating a business

5, Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that Income Is taxable. Examples of other income are alimony, child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery vinnings. If you are filing a joint case and you have income thal you received together, list it onty once under Debtor 1.

List each source and the gross income from each source separately, Do not include income that you listed in line 4.

QO] No
iff Yes. Fill in the details.

 

 

 
 

 

 

 

 

 
 

        

Sources of Income . Gross income from “Sources ofincome -°: «Gross income from

 

 

 

 

 

 

 

Describe below.) each source s "Describe below. (oc/1 =. each source. oo.
PEEVE ay (before deductions and: Dien ga (before deductions and.
exdusions) O00 062.00. exclusions) 0) 00
From January 4 of current year until SNAP -s___ 1803.00 -
the date you filed for bankruptcy: SECTION 8 $ 2452.00
TANF 794.00
For last calendar year: S NAP $ 2352.00
(January 1 to December 31, 2018 ) SECTION 8 | 5 4860.00
wy FAMILY SUPPORT § 2688.00
For the calendar year before that: SECTION 8 $ 3600.00 $
(January 1 to December 31, 2017) FAMILYSUPPORT 2688.00
wyy nas
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page11 of 82

Debtor 1 MONET T, RUSSELL Case number (#hocar),

 

First Hame

Madde hame

Last Mame

List Gertain Payments You Made Before You Filed for Bankruptcy __

 

6. Are elther Debtor 1’s or Debtor 2’s debts primarily consumer debts?

LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 1018) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the $0 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

L) No. Go ta line 7.

CI Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
totaf amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

wi Yes. Debtor 1 or Debtor 2 of both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Wi No. Go ta line 7,

C) Yes. List below each creditor to whom you pald a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as chitd support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Official Form 107

Creditors Name

‘Datesof | Total amount paid oh Amount you still owe, un

‘payment

 

Number Street

 

 

City

Stale ZIP Code

 

Creditors Name

 

Number Street

 

 

State ZIP Code

 

Crecktor’s Name

 

Number Street

 

 

City

State 2(P Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Was this payment for.

| Mortgage

QO] car

C) credit card

1] Loan repayment

Qj Suppliers or vendors
{ other

Q Mortgage

QO) car

CQ) credit cara

C) ican sepayment

QO Suppliers or vendors
C1 other

U Morigage

() car

Q) credit card

(1 Loan repayment

Ql Suppliers or vendors
CI other

page 3
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page12 of 82

Debtor 4 MONET T. RUSSELL

Fast Name

 

Last Name

Case number {i keen}

7. Within 4 year before you fited for bankruptcy, did you make a payment on a debt you owed anyone who was an insider? .

insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C, § 101. include payments for domestic support obligations,

such as child support and alimony.

YW No

QO) Yes. List all payments to an insider.

Dates of"

 

 

 

 

 

 

Total amount
payment pald . owe

$ $
Inskier's Name
Number Streat
City Slate 2lP Code

$ $
Inskler’s Name

 

 

 

Number Street

 

 

City

8. Within 4 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

State ZIP Gode

Include payments on debts guaranteed or cosigned by an insider.

ZW No

CI Yes. List all payments that benefited an insider.

 

Amount you still Reason forthis payment

 

Amount you still Reason for this payment

 

 

 

 

Dates of Total amount
payment pald 22 owe co
: $ $
Insider's Name
Number Street
Gity State ZiP Goda
3

 

Insiter's Name

 

Number Street

 

 

City

Official Form 107

State AIP Code

“Include ceeditorsname

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

 

page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page13 of 82

Debtor 1 MONET T, RUSSELL

Case number scan)

 

Fast Meme iedfe Mame Lavi Name

Identify Legal Actions, Repossessions, and Foreclosures .

 

9. Within 1 year before you filed for bankruptey, were you a party in any lawsult, court Taction, or ‘administrative proceeding? :
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody modifications, |

and contract disputes.

Wi No

CJ Yes. Fill in the details.

Nature of thecase

Case title

 

Case number

Case tile.

 

Case number

 

 

 

 

 

 

 

“Court or agency Status of the case

‘GoutName ) Pending

: C) on appeal
‘Number Streat C] concluded
Gay State = ZIP Code

e ame C) Pending

: QO) oa appeal
iNomber Street Q Concluded
Oly State ZIP Coda

16, Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below,

Uf No. Go totine 11.
(J Yes. Fill in the Information betow.

 

Crasitor’s Name

 

Number Street

 

 

City Stale

ZIP Code

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

Official Form 107

Describe the e property | Date -

 

Explain y what at happened

L] Property was repossessed.

() Property was foreclosed.

LU Property was gamished.

O Property was attached, seized, or levied.

Describe the 19 property

’ Date

 

 

Explain what happened
Properly was repossessed.
Property was foreclosed.

Property was garnished.
Property was attached, seized, or levied.

Oooo

Statement of Financial Affairs for Individuals Filing for Bankruptcy

: Value ofthe property

Value of the property

page 6
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page14 of 82

Bebtor 1 MONET T. RUSSELL Case number (i boar),

First Name M522 Name Last Mame

: 44. Within 90 days before you filed for bankruptcy, did any creditor, Including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

2 Yes. Fill in the details.

 

 

 

 

   

 

Describe the action the creditor took . cae B Boas “Date action - “Amount oe oa
wo INST : ” was taken. aa :
Creditors Name — ~~ "
Number Street $
City State ZIP Code Last 4 digits of account number: XXXX—__ __

12. Within 4 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed recelver, a custodian, or another official?

i No
QO yes

| Part 5 | List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

(J No

CJ Yes, Fill in the details for each gift.

Gifts with a total value of more than $600. Describe the gifts . nes ee aS Dates you gave Valuo, es
per person : PEs So Eb . os “the gifts . mee

 

Person to Whom You Gav the Gift

 

 

Number Street

 

City State diP Code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts. Se eS ne Die ‘Dates yougave . Value
per person : : Bo : : soe the gifts

 

Person to Whom You Gave the Gift

 

 

Number «Street

 

City Stale ZIP Coda

 

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page15 of 82

Debtor 4 MONET T. RUSSELL Case number wtincany

Fast Name A3X2 Name LastName

“a4, Within 2 years before yau filed for bankruptey, did you give any gifts or contributions with a total value of more than $600 to any charity? ~

MW No

CX Yes. Fill in the details for each gift. 0 or contribution.

Gifts or contributions fo charities ae Describe what you contibuted JES Bate you 2 Malu
that total more than $600 .. ae SES Sa ee aa es rs -eontelbuted : :

 

Charity’s Name

 

 

 

Number Street : i

 

 

City State ZIP Code

 

Pare os | List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

Cl Yes. Fillin the details.

Describe the property you lostand : Describe any: insurance coverage for the loss. bee a Date ofyour.. |: Value of property

how the loss opqurred. Se : loss 2) is. lost - :
Ce . : Include the amount that insufance has paid, List ponding insurance . iris : :

Bh claims on aline 33 of Schedule AB: 8 Property.

 

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any altorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

i No

C Yes. Fill in the details.

 

 

 

 

 

Description.and value of any property transferred |. 2) : : “Date payment or Amount of payment
. BEE : : “| transfer was - Ss :
Person Who Was Paid ~ ae ; made
Number Street $
$
City Slate ZIP Code
Email or website addrass
1

 

 

Person Who Made | tha Payment, if Net You

Official Form 107 Statement of Financial Affalrs for Individuals Filing for Bankruptcy page 7

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page16 of 82

 

 

 

 

 

 

 

 

 

Debtor 1 MONET T. RUSSELL Case number {it kevan)
Fist Name iSdde Hame LastName
_Doserition and 1 value of any property trenstrrad ho Date payment or AMOUNT OF
foes  “iransfer was made payment 20000

Person Who Was Paid
$

Numbder Street
§.

City Slate’ ZIP Coda

Email or website address

 

 

Person Who Made tha Payment, if Not You

 

47, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promtsed to help you deal with your creditors or to make payments fo your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

QQ) Yes. Fitlin the details,

 

 

 

 

Description and value of any property transferred Doe : oh “(Pate payment or Amount of payment
a a : Aransferwas 2
- cee _ _, made
Person Who Was Paid i
Number Street $
$
City State ZIP Code oe — _

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred In the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
w No
CJ Yes. Fill in the details.

Description and value af >f property Doscrthe any property or payments received Date transfer

 

 

 

 

twansterred 2 or cobs paid In exchange ee a was made
Person Vho Received Transfer
Number Street
City Siate ZIP Cade

Person's relationship to you

 

Person Whe Received Transfer

 

Number Street

 

 

 

 

 

City Stale ZIP Code ee beep eee ee oie et

Parson's relationship te you

Official Form 107) Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page17 of 82

Debtor f MONET T. RUSSELL Case number {¢tscan),

First Name hrode Name Last Name

 

"49. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you 7°
are a boneficiary? (These are often called asset-protection devices.)

Gd No

C) Yes. Fillin the details,

Deseription and value of the property transferred SSS Date transfer.
denn eee ee eee ae EE o was made

 

Name of irust

 

 

 

List Certaln Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 4 year before you ‘led for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certiftcates of deposit; shares In banks, credit unions,
brokerage houses, pansion funds, cooperatives, associations, and other financial institutions.

i No

C) Yes. Fill In the details.

 

 

Last 4 digits of account number - Type of account or . 2 ‘Bate account was Last balance before
©. instrument ©2005. 0. elosed, ‘sold, moved, . -alosing or tranefer.
ee : ’ ortransferred © — ,
Name of Financtal Institution
XXXX=__ C) checking $
Q Savings

Number Street
Q Money market

 

Q) Brokerage

 

 

 

City State ZiP Code QO Other
XXXK— _ __ CQ) checking $
Name of Financtal Institution
QO Savings
Humber Street ) Money market

O Brokerage
C2 otter.

 

 

City State ZIP Code

24, Do you now have, or did you have within 4 year before you filed for bankruptcy, any safo deposit box or other depository for
securitles, cash, or other valuables? ,
Wf No
C1 ves. Fill in the details.

 

 

Who else had accoss toit? “35° Deseribe the contents. 7. S mo, Do you still
~ Mee 28 have it?
| i
t
OC) No
: :
Name of Financlat (nstitution Name : : C) yes

 

 

 

Number Street Number Street

 

 

City State zip Code :

 

 

 

City State ZIP Code

—-— --— we ee seed

Official Form 107 Statement of Financial Affairs for lndividuals Fillng for Bankruptcy page 9
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page18 of 82

Debtor 1 MONET T. RUSSELL Case number (##r0an),

First Name bedi Mame LastName

 

22,Have you stored property [na storage unit or place othor than your home within 1 year before you fited for bankruptcy?
Q) Yes, Fill In the detalls.

 

Who olso has or had access tolt? © °°. Describethe contents 99 gees “Do you stilt
7 . : oe ee Sb tt wt watt . fe have it?
. / () No
Name of Storage Factlity Name Li ves

 

 

Gity State ZIP Code

 

 

i
Humber Street Number Street |
?
3

_ Gity State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
CO Yes, Fill in the details.

Where isthe property? 9° Describe the property eT Vatue

 

Owner's Name .$

 

Number Street

 

Humber Street

 

 

 

 

Gily Slate ZipCode :
City State ZIP Code : oe cients nti vvtsuee viv coed

Give Defalls About Environmental Information

 

For the purpose of Part 10, the following dofinitions apply:

_ 4 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

# Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, aperate, or utilize it, Including disposal sites.

4 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term,

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

CQ Yes. Fill in the details,

 

 

Governmental unit Environmental law, if you know it . Date of notice
ame Scent seen 280 nn
Name of site Govemmental unit
Number Street Number Street

Cily State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page19 of 82

Gebtor 1 MONET T. RUSSELL : Case number (# bean)

Fas] Name Hidde Name Last Mame

..25.Have you notified any governmental unit of any release of hazardous material?

wt No
(I Yes. Fill in the details. cb re re Does
Governmental unit ve Environmental ta ifyou know i gee “Date of notice

 

 

 

TO a |
Name of site Govemmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

' 26.Have you been a party in any Judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

() Yos. Fill in the details.

 

 

 

 

Courtoragency - 0 Es Natur ofthe cage Oey oS Status of the a
Case title.
Court Name D1 Pending
Q) on appeal
Humber Street  conctuded
Case number City State 2iP Cade

ou Give Detalls About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C2 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
€) A member of a limited lability company (LLC) or limited lability partnership (LLP)
Q) A partner in a partnership
C) An officer, director, or managing executive of a corporation

(2 An owner of at least 5% of the voting or equity securities of a corporation

wi No. None of the above applies. Go to Part 12.

Q) Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business. SEs Employer Identification numbor.
le) Be not Include Social Security number or TIN.

 

Business Name

 

Humber Street

 

Name of accountant or bookkeeper = Dates business existed ,

 

From To

 

city State ZIP Code

 

Describe the nature ofthe business wot = Employer Identification number
Bo not includé Social Secuelty number or ITIN,

 

Business Name

EIN: -

 

 

Number Street oe : - : wb ees
Name of accountant or bookkeeper es Dates business existed

 

From To

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Fillng for Bankruptcy page 11

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page20 of 82

Debtor 1 MONET T. RUSSELL : Case number (fecan)

FirstName Medes Name EastName

. Describe the nature of the business... .. “ _ Employer tdentification number ce co
et ee OE SUSE Deere -= Do not Include Soclal Security number or ITIN,

 

Business Name

 

 

Humber Street Name of accountant orbookkeeper.. ec Dates business existed : ht

f i

 

From To

 

City State ZIP Code

28, Within 2 years before you fited for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
Institutlons, creditors, or other parties. .

Wi No

) ves. Fill in the details below,

Date issued

 

Name MMi DDT YYYY

 

Number Street

 

 

City State ZIP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. 1 understand that making a false statement, concealing property, or obtaining money or property by fraud
in connectton with a bankruptcy case can result in fines up to $260,000, or imprisonment for up to 20 years, or both.

48 U.S.C, §§ 182, 1344, 1519, and 3571.

x Veto} Pyneia x

Signature of Debtor 4 Signature of Debtor Zz

Date Si OO Oy Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Officlal Form 107)?

WW No

L) Yes

 

Did you pay or agree to pay someone who is not an attornoy to help you fii out bankruptcy forms?

Md No

OQ) Yes. Name of person, .. Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119}.

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41

Fillin this information to identify your case:

cevter! MONET T. RUSSELL

_Exst Mame Medde Name Last tiame

      
      
     
     

Debtor 2
(Spouse, if fing) First Name Lidde Name Lastitame

DISTRICT OF COLORADO

 

United States Bankruptcy Court for the:

 

Case number

 

{If known)

 

Official Form 106Sum

 

Page21 of 82

C) Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12H15

Bo as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on thls form, If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

 

 

 

 

 

 

 

 

Your assets ad
i ; Value of what you own
i 1, Schedule A/B: Property (Official Form 106A/B} 0.00
4a, Copy line 55, Total real estate, from Schedule A/B., sesssesssavaecessegeyassecees $C
1b. Copy line 62, Total personal property, from Schedule A/B.....sscssssssssssssesssesssessasreeceenseesseecenessnaneurassasinsereccerseensensnseense $ 3330.00
! ic, Copy line 63, Total of all property On Schedule ALB ..usssccrececctstsssseeecessssecneatensssneeteanerengersenescasaaeannecesenentsnasenanerserer sates $ 3330.00
Ea Summarize Your Liabilities
Your lkabilittes
Amount you owe
2, Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D} 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule Dw. $C
: 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) $ 0.00

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of SCRECUIC EMF... ccsnssvasnsseeesnecesecsecneeees

3b, Copy the total claims from Part 2 (nonpriority unsecured claims) from line §j of SOH@dHE ELF. ecccscsessseeeseeserenernnees

+ § _127614.25

 

 

 

 

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

Your total labllities 3__127614.25
Go Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061) 1578.00
Copy your combined monthly income from line 12 of Schedele f...ccsessesseensaseenennnenenens devenueeeeeesenens $_ eee.
5, Schedule J: Your Expenses (Official Form 1084)
Copy your monthly expenses from line 22c of Schedtile J ese ssseccssennaneeseens 3 ___ 1895.00
page 1

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page22 of 82

Debtor 1 MONET T. RUSSELL Case number ¢¢ tren),

Farst Blame Meade Name LastName

ou Answer These Questions for Administratlve and Statistical Records
: 6, Are you filing for bankruptcy under Chapters 7, 14, or 137
C1 No.
wi Yes

7. What kind of debt do you have?

0 Your debts are primarily consumer debts. Consumer debis are those “incurred by an individual primarily for a personal,
famify, or household purpose.” 11 U.S.C. § 101(8). Fill out fines 8-9g for statistical purposes. 28 U.S.C. § 159.

LJ Your debts are not primarily consumer debts. You have nothing te report on this part of the form. Check this box and submit
this form to the coud with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 14; OR, Form 122B Line 1: OR, Form 122C-1 Line 14. $ 2697.66

E
i
i

 

 

 

i

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total clalm a

 

From Part 4 on Schedule E/F, copy the following: au

9a, Domestic support obligations (Copy line 6a.) s_ C00
9b. Taxes and certain other debts you owe the government, (Copy line 6b.) $ 9.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy fine 6f.} $ 75070.97
9e. Obligations arising cut of a separation agreement or divorce thal you did nof report as 5 0.06

priority claims. (Copy line 6g.) a
Of. Deb{s to pension or profit-sharing plans, and other simifar debts. (Copy line 6h.) +5 0.00
9g. Total. Add lines 9a through 9f. $ 75070.97

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2

 
Debtor 4

 

Oebfor2 2 see
(Spouse, if fing) Fisthame

United States Bankruptcy Court fer the:

Case number

Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page23 of 82

Filf in this Information to identify your case and this filing:

MONET T. RUSSELL

 

 

 

Fest Name Middle Name

 

 

Midde Mame

 
 

DISTRICT OF COLORADO

Last ame

     
  
  

Last Name

   
 

 

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

L) Check if this is an
amended filing

126

 

In each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible, If two married people are filing together, both are equally
responsible for supplying correct Information. If more space is needed, attach a separate sheet to this form. Gn the top of any additional pages,

write your name and case number (if known}. Answer every question,

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, !and, or similar property?

vi No, Ga to Part 2.
() Yes. Where is the property?

4.1.

 

Streat address, if available, or other description

 

 

City State ZIP Code

 

County

Hf you ovwm or have more than one, list here:

1.2,

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

Official Form 106A/B

What is the property? Check all that apply.
CY single-family home

C) Duplex or multi-unit building

() Condominium or cooperative

L) Manufactured or mobile home

L) Land

(] Investment property

L} Timeshare

OQ) other

 

Who has an interest in the property? Check one.
CJ Debtor 4 only

() Debtor 2 only

(0 debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D: .

“Creditors Who Have Claims Secured by Property.

Current value of the Current value of the ©
entire property? portion you own?

3 J $
Describe the nature of your ownership

interest {such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CI check if this is community property
(see instructions)

Other Information you wish to add about this item, such as local

property Identification number:

 

What is the property? Check all that apply.
tL) Single-family home

(] Duplex or mutti-unit building

1] condominium or cooperative

{2 Manufactured or mobile home

2 tang

C2 investment proparty

LI timeshare

L) other

Who has an interest In the property? Check one,
L) Debtor 1 onty

LI Debtor 2 only

() Debtor 4 and Debtor 2 only

Cl Ai least one of the debtors and another

 

Do not deduct securéd claims or exemptions. Put”
the amount of any secured claims on Setedive DO: |;
Creditors Who Have Claims Secured by Property. -
Current value of the Current value of the |
entire property? portion you own? —*
3 $

Doscribe the nature of your ownership
Interest (such as fee simple, tenancy by
the entireties, or a life estate}, if known.

 

LJ Check if this is community property
(see instructions}

Other information you wish to add about this item, such as focal

 

property identification number:

Schedule AIB: Property

page 1
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page24 of 82

MONET T. RUSSELL

 

 

 

 

 

 

 

 

 

 

 

Debtor i Case number (f tacwn),
First Hame Middle Name Last ame
What Is the property? Check all that apply. - Do not deduct secured claims or exemptions. Put . <:
ingle-fami the amount of any secured claims on Schedule O: ..;
1.3. Osi ngle-family home as Creditors Who Have Claims Secured by Property,
Street address, if available, or other description AC Duplex or multi-unit building . pepe talatetadndnciae aia At a adbdiaticensiinniecceatmsinacicsin ted
{] Condominium or cooperative Current value ofthe Current value of the
() Manufactured or mobile home entire property? portion you own?
(J Land § 8
Q] Investment property
City Stale ZiPCode () Timeshare Doscribe the nature of your ownership
gO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known,
Who has an interest in the property? Check one.
L) Debtor 4 only
County CL] Debtor 2 only
2 dabtor 1 and Debtor 2 only L) Check if this is community property
L) At least one of the debtors and anothar (see instructions)
Other information you wish to add about this Item, such as local
property identification number:
2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages 5 0.00
you have attached for Part 1. Write that number Here. .........:csccsesessreeseecesesseteneaseecarsenesansansnessersessasensensestesnesses >

 

 

 

| Part 2 Describe Your Vehicles

' Da you own, lease, or have legal or equitable interest In any vehicles, whether they are registered or not? Include any vehicles
* you own that someone else drives. If you tease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

: 3. Gars, vans, trucks, tractors, sport utllity vehicles, motorcycles

ii No
) ves
3.4, Make: Who has an interest in the property? Check one. Qo not deduct secured claims or exemptions, Put
C1 Debtor 4 ont the amount of any secured claims on Schedule D:
Model: Sotor 1 only Creditors Who. Have Claims Secured by Property.
. () Bebtor 2 onty rn ae EEE SE pas av remmneE
Year: Current value of the Current value of the :

Approximate mileage:

Other information:

:

 

 

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 1064/B

(] pebtor 1 and Debtor 2 only
C) At least one of the debtors and another

O Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L) Debtor 1 only

CQ) Debier 2 only

(1) debtor 1 and Debtor 2 only

(] At least one of the debtors and another

) Check if this is community property (see
instructions)

Schedule A/B: Property

entire property? portion you own?

Do not deduci secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the :
entire property? portion youown? |

page 2
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page25 of 82

Debtor 1 MONET T. RUSSELL

 

Frest Mame Made Name

3,3. Make:

" Madel:
Year:
Approximate mileage:
Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other Information:

 

 

 

Who has an interest in the property? Check one.

(J pebtor 1 only ->

L) Bebter 2 only

C) Debter 1 and Debtor 2 only

©) At least one of the debtors and another

(C) Check if this is community property (see
instructions)

Who has an Interest In the property? Check one,

{) Debtor 1 only

2 Debtor 2 only

(1 Debtor 1 and Debtor 2 only

(] At least one of the debtors and another

Q Check if this is community property (see
instructions)

Case number (¢so8n)

Do not deduct secured claims or exemptions. Put
the amount of any secured dalms on Schedule D:

“Creditors Who Have Claims Secured by Property. ma

Current value ofthe Current value of the :
entire property? portion you own?

  

Bo not deduct secured claims or exemplions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property. -

Current value of the Current value of the :
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boals, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

mA No
OU Yes

4.4, Make:
Model:
Year:

Olher information:

 

 

 

 

If you own or have more than one, fist here:

42, Make:
Model:
Year:
Other information:

 

 

 

 

: 5, Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for pages
you have attached for Part 2. Write that mUmber MOTO oe ceescssnsietesceeernetenssnennsseratssssssonsnesecnreeesussanatsecgenanarsannaniavanecsageegesqaesns

Official Form 106A/B

Who has an Interest In the property? Check one.

1) Debtor 4 only

QO) pebtor 2 only

L] Debtor 1 and Debtor 2 only

(1 Atleast one of the debtors and another

(1 Check if this is community property (see
instructions)

Who has an interest in the property? Check one,

C1) debtor 1 only

C) Debtor 2 only

C) Debtor 4 and Debtor 2 only

(2 At least one of the debtors and another

CJ Check If this is community property (see
instructions)

Schedule A/B; Property

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who. Have Claims Secured by Property.

Current value ofthe Current value of the .
entire proparty? portion you own?

Do not deduct secured daims or exemptions, Pat
ihe amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property. |

Current value of tha Current value of the
entire property? portion you own?

 

s 0.00

 

 

 

page 3
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41

+

MONET T. RUSSELL

Farstitame Lidda Hame

Describe Your Personal and Household Items

Debtor 1 Case number (i kacan),

Last Name

Page26 of 82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"0 you own or have any logal or equitable interest In any of the following Items? os. en) . portion you own? sits
: ee Do not deduct secured claims
: —coraxemptions, 0
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
id Yes. Describe......... i BED, BEDDING, CHAIRS, COOKING UTENSILS, COUCH, EATING $ 1000.00 |
HITENSILS MICROWAVE PICTIIRF FRAMES AND TOWELS | :
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners, music
collections; electronic devices including cell phones, cameras, media players, games
QO) No cove . . :
WJ Yes. Describe........d COMPUTER, SMARTPHONE, AND TV | $ {000.00
. & Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or basebail card collections; other collections, memorabilia, collectibles
VW No
Cl Yes. Describe.......... $ 0.00 °
9. Equlpment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
Mino
Q) Yes. Deseribe.......... | | g 0.00 ;
: 10. Firearms
Examples: Pistols, rifles, shoiguns, ammunition, and related equipment
YW No
1 ves. DestH enn | $ 0.00 -
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
( No cence teeta en see tent in anette acini ma
Yes. Descside.nun ALL CLOTHES AND FOOTWEAR | $ 500.00
42, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement sings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
O No octets oe nee ees ee Aa ne ee penne ne ee Mn te enone eof AMER Renn an cone tn me a a ee YR st >
Yes. Describe. BRACELET, EARRINGS, NECKLACE, AND WATCHES | $ 20.00
13. Non-farm animals
Examples: Dogs, cals, birds, horses
Wi No cennieneres —— = -
UI Yes. Describe.......... | $ 0.00 -
14. Any other personal and househoid items you did not already list, including any health aids you did not list
W No _ ;
O Yes. Give specific | § 0.00
information, ........0d ; oe . __
45. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 2520.00
for Part 3, Write that number H@re vcccsscccscccseccscccsssesssssseusssesssserssernecesnscsnsesssetsseuinsettnstientsanesnensaseseeesaneensneesssensnsees
Official Form 106A/B Schedule A/B; Property page 4
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page27 of 82

Debtor 4 MONET T. RUSSELL Case number (tren)

fags Mame Mdde Hame Last Name

| Part a: Describe Your Financial Assets

 

cow Current value.of the...
“portion you own?

‘Do you own or. have any legal or equitable interest.In any of the following? .:0:08 03 eeteen
oe “Da not deduct secured claim os

 

 

 

 

 

 

 

 

 

 

 

 

oy sorexemptions, 00.0005
16.Gash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

QO) No

Ye So cnstssssstsnsnimuttaciiminetatnentenenenenenentnennuaimenientinnivninaenmuenmnenmns CASH seamen § 5.00

: 17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. f you have multiple accounts with he same institution, list each.

() No

MW Yes oc institution name:
17.1. Checking account: ENT CREDIT UNION $ 0.00
17.2, Checking account: BANK MOBILE $ 0.00
17.3. Savings account: ENT CREOIT UNION s 5.00
17.4, Savings account: 3
17.5, Certificates of deposit: S
17.6, Other financial account: $
17.7. Other financial account: $
17.8, Other financial account: $
17.9. Otiner financial account: $

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Wi No

i. ee Institution or issuer name:

$

 

. 49, Non-publlely traded stock and interests In incorporated and unincorporated businesses, including an Interest in
an LLC, partnership, and joint venture

 

 

W No Name of entity: % of ownership:
CL) Yes. Give specific %
information about
WO. eens Ks
%

 

Official Form 106A/B Schedule A/B: Property page §

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page28 of 82

Debtor 1 MONET T. RUSSELL Case number (fincin)

Fist Name Mediz Name LasiName

" 20, Government and corporate bonds and other negotiable and non-negotiable Instruments

_Negotiable instruments include personal checks, cashiers’ checks, promissory noles, and money orders,
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them. :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W No
C] Yes. Give specific Issuer name:
information about
THEM. cere 8
$
3
- 2, Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 407(k}, 403(b), thrift savings accounts, or other pension or profit-sharing plans
id No
C) Yes. List each
account separately. Type of account: Institution name:
404(k) or similar plan: $
‘ Pension plan: $
IRA: 3
Retirement account: $
Keogh: 3
Additional account: $
Additional account: $
. 22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may conlinue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
QC) No
WI ves peeeeaeesasenesaenensneats Institution name or individual:
Electric: $
Gas: $
Healing oft: $.
Security deposit on rental unit: ONE 75 NORTH APARTMENTS $ 800.00
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other. $
23. Annulties (A contract for a periodic payment of money to you, either for life or for a number of years)
Wi No
CD ¥eSvoecnuessee Issuer name and description:
$
3
$

Official Form 106A/B Schedule A/B: Property page §
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page29 of 82

Debtor 1 MONET T. RUSSELL Case number (fbnoan},

Fist Hame Mdda Name LastName

: 24.Interests In an education IRA, in an account In a qualified ABLE program, or under a qualified state tultton program.
26 U.S.C. §§ 530(b)(1), 529A(b), and $29(b)(1).

ee lnstitutlon name and description, Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25, Trusts, equitable or future interests in proparty (other than anything listed in [ine 4), and rights or powers
exercisable for your benefit

L) Yes. Give specific |
$

 

0.00

information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royallies and licensing agreements

J No

QO) Yes. Give specific
information about them... $8.00:

 

 

 

 

27. Licenses, franchises, and other general intangibles
: Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

C) Yes. Give specific
information about them... $ 0.00 -

 

_ Manoy or property owed to you? cb UR es a ‘Current value of the 5
ibe UE wo See . Ce ete belt ts bib, Sasa Ypadvie oo portion you own? 900)
. Bo not deduct secured
“claims or exemptions, ~*

28, Tax refunds owed to you

Wi ito

L) Yes. Give specific information

 

* Federal:
about them, including whether
you already filed the returns State:
and the tax years. .....sssssseee Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce setliement, property settlement

YI No

L] Yes. Give specific information..............

 

Alimony:
Maintenance:
Support:

Divorce settlement

A TF i A OF

Property settlement

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disabllity benefits, sick pay, vacation pay, workers’ compensation,
Sociat Security benefits; unpaid loans you made to someone else
wo

O) Yes. Give specific Information.............. :

 

$ 0.00:

 

Official Form 106A/B Schedule A/B: Property page 7
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page30 of 82

Debtor 1 MONET T. RUSSELL Case number (boca),

Fast Name Lidde Mame Last Name

31, Interests In Insurance policies
Examples: Heallh, disability, or life insurance;heatlh savings account (HSA};credit, homeowner's, or renter’s insurance

C) Yes, Name the insurance company = Company name: Beneficiary: - Surender or refund value:
of each policy and tist its value. ...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
3
. 32, Any interest in property that Is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled fo receive
property because someone has died.
4) No ee ee as enn nm ar ee pear ene ae Rc —
OQ) Yes. Give specific information.............
p $ 0.00
: 33. Claims against third partles, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
\4 No a a . a
(2 Yes. Describe each Clalit wees
: $ 0.00 :
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
2 No oe ;
©) Yes. Describe each claim. cee! :
65. Vescn . . 5 G.00 i
36. Any financial assets you did not already list
J No
L) Yes. Give specific information............ $ 0.00 —
38. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that Mumber Ware occ cssseeestesssssneessassessesscsnesnsensnesesssunssseateaaernsnnnnereserraeseuiegsestneasaresneaeeceeameses teu teenies > ¢____ 810.00

 

 

 

co Describe Any Business-Related Property You Own or Have an Interest En. List any real estate in Part 1. :

 

37, De you own or have any legal or equitable interest In any business-related property?
\d No. Go to Part 6.
CJ Yes. Go to tine 38.
Current value ofthe
portion you.own?

Do not deduct secured daims

 

 

or exemptions,
’ 38. Accounts receivable or commissions you already earned
C1 No _ _ cee cs -
( Yes. Describe...
$

39. Office equipment, furnishings, and supplies
Examplas: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, elactronic devices

O No fe ete rns an EE RR ee Eee eer AL I ao me re weer
L] Yes. Deseribe....... | 5
een nin ten maine nates tennant a |

 

Cfficial Form 106A/B Schedule A/B: Property page 8
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page31 of 82

Debtor 1 MONET T. RUSSELL Case nurnber ti teosnd,

 

FirstName iiddes Name Last Hame

49. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

OI No

 

(1 Yes. Deseribe.......

 

41. Inventory
UO Yes. Describe.......

cone aay

“ae

 

42. Interests in partnerships or joint vantures

1 No

) Yes. Describe... Name of eniity:

43. Customer lists, mailing fists, or other compilations

QO No

% of ownership:

% $
% $
% $

C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

() No

 

C Yes. Describe........

 

44, Any business-related proparty you did not already list
QC) No
QQ Yes. Give specific

 

 

information ........-

 

 

 

te i th 4h 49 GA

 

 

45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0

for Part 5. Write that mumber HOre oo.ccccccccssssssesssecsssssscrees cps seesscesoncesseesensasensdeoascauseaausetaneaeesrarravers epee ttasasianenenneaseensereneternba tage

>

 

 

 

Describe Any Farm- and Gommercial Fishing-Related Property You Own or Have an Interest In.

if you own or have an interest in farmfand, list [€ In Part 1.

 

- 46,Do you own or have any legal or equitable Interest in any farm- or commerclal fishing-related property?

Gd No. Go to Part 7.
Q) Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish
QC) No
TD Ves oie ects

Current value of the |

portlon you own? :
Do not deduct secured claims :
or exemptions, : :

 

 

: J

 

Official Form 106A/B Schedule AJB: Property

page 9
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page32 of 82

Debtor 1

MONET T. RUSSELL

Case number (inca)

 

Fist Mame

Meddls Name

East Name

48. Crops—elther growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QC) No -
(J Yes. Give specific a
information. ............ $
49. Farm and fishing equipment, Implements, machinery, fixtures, and tools of trade
QC] No
CD Ve cecsssssssssssssssssssee ~ ~ “4
- $
_ §0,Farm and fishing supplies, chemicals, and feed ,
LC) No
BOD YES cc cessessceneeseeeeee pT — a
—. ae a ee ere ne Re ee a A ee ma a a a a $
: 51. Any farm- and commercial fishing-related property you did not already list
QO) No ;
CL) Yes. Give specific
information. ............ $
62, Add the dollar value of all of your entries fram Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that urmber Ware oo... csscscsssssssesssssssnsenessonevessenssessenssnsesessessnssereccasetusssessussensnsasvossessnansseeneantan® a?
Describe All Property You Own or Have an Interest in That You Did Not List Above
: §3, Do you have other property of any Kind you did not already list?
: Examples: Season tickets, country club membership
Z No op -
2 Yes. Give specific
information. ............
54, Add the dollar value of all of your entries from Part 7, Write that MUMmber Mere oe eceeeeermteeseesersesteesnntecnanenees > 0
a List the Totals of Each Part of this Form f
55, Part 41 Total real estate, Wie 2 o.ccccssccssssscssssscessssessesssssscsssnsescescesssessssecsecconsarsquasnnanessengessssessssesenserssisesobardesiasssitveessy > § 0.00
56. Part 2: Total vohicles, line & 3. 0.00
_ 67.Part 3: Total personal anc household items, line 15 $ 2520.00
: §8.Part 4: Total financial assets, line 36 $ $10.00
§9. Part 5: Total business-related property, line 45 $ G \
60. Part §: Total farm- and fishing-retated property, line 52 $ 0.00
61, Part 7: Total other property not listed, fine 54 +3 0
62. Total personal property. Add lines 56 through 64. 0... $ 3330.00 | copy personal property total > Kg 3330.00
63, Total of all property on Schedule AJB. Add line 56 + line 62 $ 3330.00
Official Form 106A/B Schedule A/B: Property page 10

 

 

 

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page33 of 82

Fillin this information to identify your case:

Debtor 4 MONET T. RUSSELL

 

 

 

 

First Name Mido Name LastHame
Debtor 2
(Spouse, ffitng) Fast tame vo Middle Name - soe Lagtidame
United States Bankruptcy Courtforthe: DESTRICT OF COLORADO
Case number Q] Check if this is an
af kn}

amended filing

 

Official Form 106C .
Schedule C: The Property You Claim as Exempt —s_. 041g

Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Olticial Form 108A/B) as your source, fist the properly Ihat you claim as exempt. if more
space is needed, fili out and altach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known). oo :

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing se Is fo state a
specific dotlar amount as exempt. Alternatively, you may ctalm the full fair market value of the property belng exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
£) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the Information below.

Brief description of the property and line on Current value of the = Amount of the exemption you claim we ‘Specilic laws that allow exemption

 

 

 

 

Schedule A/B that lists this property portion you own =
Copy the value from Check only one box foreach exemption. 60000 2:
Schedule AB SORE MES be tee 4
Brief _ HOUSEHOLD GOODS § 100000 fg 4000.00 8.D. Cosified Laws Ana. § 4345-4
description: eee OO enc —_—_—— .
Line from UL} 100% of fair market vatue, up to
Schedule AB: & any applicable statutory limit
Brief ELECTRONICS $ 1000.00 Ys 100,00 5.D. Codified Laws Ant. S:4345-4
description: —_——— _———
LI 100% of fair market vaiue, up to
Line from ? ve
Schedute A/B: any applicable statutory limit
Brief $.0, Codified Laws Ann. § 43-45-2 (5)
description; “StS § sooco Wg 800.00
Line from L) 100% of fair market value, up to
Schedule AB: Tt any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
i no
() Yes. Did you acquire the properly covered by the exemption within 1,215 days before you filed this case?

C] No
L] Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 4 of 6
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page34 of 82

Debtor 1

MONET T. RUSSELL

 

Fast Name

Ladfe Name

Part 2: Additlonal Page

“Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
" Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line frorn
Schedule A/B:

Official Form 106C

_ portion you own

2 Copy the value from
“Schedule A/B

Last Mame

“Current value of the.

 

 

 

 

 

 

 

 

 

 

 

JEWELRY $ 20.00
42
CASH $ 6.00
416
ENT CREDIT UNION $ 090
17
BANK MOBILE $ 9.00
7
ENT CREDIT UNION $ 5.00
17

ONE 76 NORTH APARTMENTS $ 800.00
22

$

§

$

3

$

$

 

Case number (thnoan),

Ws.

©) 100% of fair market value, up to
any applicable statutory limit

ids

LI 100% of fair market value, up to
any applicable statutory limit

_ 20.00

5.00

wh $ 0.00

C) 100% of fair market value, up to
any applicable statutory limit

vi $ 0.00

L) 100% of fair market value, up to
any applicable statutory limit

Us

(Q 100% of fair market value, up ta
any applicable statutory fimit

5.00

£00.00

Us

1] 100% of fair market value, up to
any applicable stalutary limit

Us

() 100% of fair market value, up to
any applicable statutory limit

Os

CL) 100% af fair market value, up to
any applicable statutory limit

Qs
LI 100% of fair market value, up to
any applicable statutory limit

Us

C) 100% of fair market value, up to
any applicable statutory limit

C$
L) 100% of fair market vatue, up to
any applicable statutory limit

Us

) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

“Amount of the exemption you clalm °° “-Specitic Jaws that allow exemption #

 

2 Check only one box for each exemption. cobs ae pee

§.D. Codified Laws Ann. § 43-454

$.D. Codified Laws Ann. § 43-464

§.D. Codified Laws Ann. § 43-45-4

S.D. Codified Laws Ann. § 43-454

§.D. Codified Laws Ann. § 43-45-4

S.D. Codified Laws Ann. § 43-45-4

page 2
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page35 of 82

Fill in this information to identify your case:
Debtor 1 MONET T. RUSSELL

First Name Liddle Hame LastName

 

Bebtor2 . -
(Spouse, if filing) FistName 0 Midde Name” , “* LastName

 

United States Bankruptcy Court for the: DISTRICT OF COLORADO

Case number
iif known

 

 

1) Check if this is an
amended filing

Official Form 106D .
Schedule D: Creditors Who Have Claims Secured by Property 12145

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, If more space Is needed, copy the Additional Page, fill it out, number the entries, and attach It to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
i Wo. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
( Yes. Fill in all of the information below.

ae List All Secured Claims

2, List all secured claims. tf a creditor t has more 5 than one secured claim, list the creditor separately m
:-for each claim, ‘If more. than one creditor has a particular claim, list ihe other creditors in Part 2. Gs
As much as possible, list the clalms in alphabetical. order according to the creditor's name.

 

 
 
 

 

[2.4] Describe the property that secures the claim: 5, _ $. $,
Creditors Name

 

 

 

 

 

Number Street

 

As of the date you file, the claim is: Check ail that apply.
contingent
OQ unliquidated

 

 

City State ZIP Coda © pisputed
Who owes the debt? Check one. Nature of Ilen. Chack all that apply.
CY debtor 4 anty CE an agreement you made (such as morigage or secused
C) Debtor 2 only car loan}
0) debter 1 and Debtor 2 only {J Statutory lien (such as tax lien, mechanic's lien}
CI Atleast one of the debtors and another C1] Judgment lien from a lawsuit

() other fincluding a right to offset)
() Check if this clam relates to a
community debt

 

 

 

 

 

 

Date debt was incurred Last 4 digits of account number _ __
[ 2.2] Describe the property that secures the claim: $ $ 3.
Creditors Name
Number Street

 

 

 

As of the date you file, the claim Is: Check all that apply.
QO Contingent
O Untiquidated

 

 

City State ZIP Coda O disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
OU Debtor 1 only QO an agreement yau made (such as mortgage or secured
C) debter 2 only car loan}
) debtor 4 and Debtor 2 only (1 statutory lien (such as tax lien, mechanic's lien}
C) Atleast one of the debtors and another (1 Judgmentiien from a tawsuit

LO) other (including a right to offset)
OC) Check if this claim relates to a
community debt

_.._ Date debt was incurred Last 4 digits of account number ae
“Add the dollar value of your entries in Column A on this page. Write that number here: ~:~ f_______o

 

 

Official Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page36 of 82

TURE eECRC CLUE Cs

Gebers MONET T. RUSSELL

 

Fasihame Mdde Name

Debtor 2

Last Name

 

{Spouse, if fifng) Fisthame Midde Hame

Last Name

United States Bankruptcy Court for the: DISTRICT OF COLORADO

Case number

 

 

{If kre)

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims.

Q) Check if this is an
amended filing

1215

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result ina clalm. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedufe G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any

creditors with partially secured claims that are listed In Schedule D: Creditors Who Have Claims Secured by Property. lf more space ls

needed, copy the Part you need, fill it out, number the entries In the boxes on the left, Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known),

| Part 4: | List Alf of Your PRIGRITY Unsecured Claims

 

Ad No. Go to Part 2.
(2 Yes.

 

 

 

 

 

 

 

1, Do any creditors have priority unsecured clalms against you?

2, ‘List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For -
‘each elaim listed, identify what type of claim itis, if a calm has both priority and nonpriority amounts, list (haf claim here and show both priority and
nonpriorily amounts. As much as possible, list the claims in alphabetical order according to the creditor's name, If you have more than two priorily, :
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, [lst the other creditors in Part 3. 003 2.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 
 

 

 

 

 

 

 

2.1
Last4 digits ofaccountnumber = S $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City Site AIP Coda 1 Contingent
OO unliquidated
Who incurred the debt? Check one. C1 disputed
C1 Debtor 1 only
0) Debtor 2 onty Type of PRIORITY unsecured claim:
7 Debtor 1 and Debtor 2 only (1 Domestic support obligations
At least one of the debtors and another (1 Taxes and certain other debts you owe the government
OQ) Check if this claim is for a community debt (3 claims for death or personal injury while you were
is the claim subject to offset? intoxicated
Ono C1 other. Specify
O Yes an 7 em coeweeonnenee
22 Last 4 digits of account number ___ we =F $

 

 

Priority Crectors Name

i '

 

Number Street

 

 

Cy Stale
Who Incurred the debt? Check one.
(3 Debtor 4 only

Q) Debtor 2 nly

LJ Debtor 1 and Debtor 2 only

Q) Atleast ona of the debtors and another

ZIP Cade

OQ) Check if this claim Is for a community debt

Is the claim subject to offset?

CI No
ves

Official Form t06E/F

 

When was the debt incurred?

As of the date you file, the claim is; Check all that apply.
QO Contingent

QO) uniiquidated

(J Disputed

Type of PRIORITY unsecured claim:
LL) Domestic support ebligations
€] Taxes and ceriain other debts you owe the government

Q) Claims for death or personat injury while you were
Intoxicated

1 other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 1

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41

Debtor 4 MONET T. RUSSELL

 

Fast Name Meddie Name Last Name

| Part 2: List All of Your NONPRIORITY Unsecured Claims

Page37 of 82

Case number (Fic),

 

i 3. Do any creditors have nonpriority unsecured claims against you?

C3 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

WA Yes coc

' 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim, Ifa creditor has more than one -
nonpriorily unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list aims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors In Part 3.If you have more than three nonpriorily unsecured a

claims fill out the Continuation Page of Pad 2... -

 

 

4 AT&T

 

 

 

   

s__ 1637.00

Last 4 digits of account number UNKNOWN _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpziority Creditors Name
PO BOX $7847 When was the debt incurred? 201 6
Number Street :
JACKSONVILLE FL 32241 :
City State ZIP Code As of the date you file, the claim is: Check all that apply.
O Contingent
Who incurred the debt? Check one. (2 uUntiquidated
{4 debtor + only LI pisputed
QO) debtor 2 only
QO) Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Atleast one of the debtors and another C Student loans
O Check if this claim is for a community debt oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
ls the claim subject to offset? C] Debts to pension or profit-sharing plans, and other similar debts
A no & other, specity_CELL PHONE
OO Yes
2 ACCELERATED FINANCE Last 4 digits of account number UNKNOWN _ ¢ 1090.00
Nonprority Creditors Name When was the debt incurred?
4046 RAINTREE ROAD
Number Streat
CHESAPEAKE VA 23324 As of the date you file, the claim is: Check all that apply.
City State ZIP Code gO Contingent
Who incurred the debt? Check one. C1 Untiquidated
a Debtor 1 only CJ] Disputed
C) debtor 2 only
debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 atleast one of the debtors and another C) student loans
QO Obligations arising out of a separation agreement or divorce
Q) Check if this claim Is for a community debt that you did not report as priority claims
Is the claim subject to offset? C1 Debts to pension or profit-sharing plans, and other similar debts
WU no MM other. Specity COLLECTION
QO Yes
fs AGE CHECK CASHING Last 4 digits of account number UNKNOWN 5 A00 00
Nonpriority Creditors Name
Y When was the debt incurred? 20 i 2
4231 GREENWAY DRIVE
Number Streat
RAINS “* mee As of the dat fite, the claim is: Check eil that
ay Siale Zp fds s of the date you fife, the claim is: Check ail that apply.

Who incurred the debt? Check one.
Debtor t only

Q) Debtor 2 onty

Q Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

LU Check if this claim is for a community debt

Is the claim subject to offset?

7 No
QO ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

(} centingent
1 unliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:

C] Student loans

U1 Obligations arising out of a separation agreement or divorce
that you did not repost as priority claims

(1 Debts to pension or profit-sharing plans, and other similar debls

Ld other. Specify_ PAYDAY LOAN

 

page 3
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page38 of 82

Debtor 1

MONET T. RUSSELL

 

First Mame Medde Name Last Name

Case number (Fic)

 

| por 2: NONPRIORITY Unsecured Claims — Continuation Page

 

44

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. oo

 

  

“To al claim

 

 

 

 

 

 

 

 

 

 

 

 

AL FINANCIAL Last 4 digits of account number UNKNOWN $ 7212.00
Nonpriority Creditors Name 20
PO ROX 4270 When was the debt Incurred? 1 4
Number Str
" eet As of the date you file, the claim fs: Check all that apply.
BURBANK CA 91603
City State ZEP Code (2 contingent
2 Unliquidated
Who incurred the debt? Check one. O disputed
(A Debtor 4 only ,
O) Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OO Student ioans
' Atleast one of the debtors and another {) obligations arising out of a separation agreement or divorce that
; teat did not report as pricrity daims
QO) Check if this claim is for a community debt you
m y O cebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (other, Specify AUTOMOBILE
A no
O Yes
46 |
BLACK HILLS ENERGY Last 4 digits of account number UNKNOWN _ 3 284,59
Nonprorty Creditors Name he d 9 0
Wh
PO BOX 881 en was the debt Incurred? { /
Number Streat see
StOUX FALLS sp 57101 As of the date you file, the claim is: Chack all that apply.
Cay State ZIP Code u Contingent
: Q Unliquidated
Who incurred the debt? Check one. 2 disputed
1 Debtor 4 only
{J Debtor 2 only Type of NONPRIORITY unsecured claim:
U Debtor 1 and Debtor 2 onty (2) Student loans
: (1 Atteast one of the debtors and another €] Obtigations arising out of a separation agreement or divorce that
: . did not report as priority daims
i Check if this claim fs for a community debt you
: ck If th is foraco ¥ C1 Debts to pension or profit-sharing plans, and other simifar debts
Is the claim subject to offset? VA omer, Specify UTILITIES
i i no
O ves
= UNKNOWN s 620.49
BLACK HILLS URGENT CARE Last 4 digits of account number VINIINNANYIN
Nonpriority Creditors Name
PO BOX 31668 When was the debt incurred? 201 6
Number Streat .
BILLINGS MT 59107 As of the date you fife, the claim is: Check all that apply.
iy State ZIP Code oO Contingent

Official Form 1Q6E/F

 

 

 

1
Who incurred the debt? Check one,

4 Debtor 7 only

QC) Bebtor 2 only

C3 Debtor 1 and Debtor 2 only

©) Atleast one of the debtors and another

OO) Check if this claim is for a community debt

Is the claim subject to offset?

“4 Na
QO yes

0) Untiquidatet
(1 bisputed

Type of NONPRIORITY unsecured claim:
CI student ioans

O) obtigations arising out of a separation agreement or divorce that

you did not report as priority daims

0] Debts to pension or profit-sharing plans, and other similar debts

7, Other. Specify MEDICAL

Schedule E/F; Creditors Who Have Unsecured Claims

 

page 4
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page39 of 82
Debtor 1 MONET T. RUSSELL

 

FastName Lidde Name ‘Last Name

Case number (¢bnosn),

eS Your NONPRIORITY Unsecured Claims — Continuation Page

 

47

 

 

 

After listing any entrles on thls page, number them beginning with 4.4, followed by 4.5, and so forth, 7

BLACK HILLS URGENT CARE

 

Nonpriority Creditors Name
PO BOX 31666

 

Number Street
BILLINGS MT 59107

 

Gy State ZIP Cods

Who incurred the debt? Check one.

[A Debtor 1 onty

C3 Debtor 2 only

(4 Debtor 1 and Debtor 2 only

© Atleast one of the debtors and another

OQ) Check if this claim is for a community debt

Is the claim subject to offset?

 

Last 4 digits of account number UNKNOWN _

3.1400.00

When was the debt incurred? 20 | 7

As of the date you file, the claim is: Check all that apply.

(I Centingent
1 unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

2 student foans

(] Obligations arising out of a separation agreement or divorce that
you did not report as priority daims

(2 Debis to pension or profit-sharing plans, and other similar debts

Y Other. Specify MEDICAL

 

 

 

 

 

 

 

Who incurred the debt? Check one.

(J debtor 1 only

QO) debter 2 anty

(2 Debtor 1 and Debtor 2 only

( Atleast one of the debtors and another

LI Check if this claim is for a community debt

Is the claim subject to offset?

a No
O yes

wi No
O ves
48 |
CAPITAL ONE Last 4 digits of account number UNKNOWN _ $ 626.00
Nonpriority Creditors Name
When was the debt incurred? 20 | /
PO BOX 3111
Number Street . ,
SOUTHEASTERN PA 19398 As of the date you file, the clalm fs: Check all thal apply.
City Stale AP Code (J) Contingent

O unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

C1 Student toans

C1 obligations arising out of a separation agreement or divorce that
you did not report as priority daims

(2 Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify, CREDIT CARD

 

 

 

 

Official Form 108E/F

CENTURA HEALTH PENROSE HOSPITAL

 

 

 

Nonprionty Creditors Name

PO BOX 561425

Number Street

DENVER co 80286
City State 2(P Coda

Whe incurred the debt? Check cne.

@ Debtor 1 only

Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J) Atleast one of the debtors and another

QO) Check if this clatm is for a community debt

Is the claim subject to offset?

Zi No
Cl Yes

3 326.00

Last 4 digits of account number UNKNOWN _
When was the debt incurred? 20 1 t

As of the date you file, the claim is: Check all that apply.

CJ Contingent
1 Unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

(1 Student loans

LJ Obligations arising out of a separation agreement or divorce that
you did not report as priority daims

QO debts to pension or profit-sharing plans, and ether simifar debts

[A other. Specify MEDICAL

Schedule E/F: Creditors Who Have Unsecured Clalms page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page40 of 82

Bebtor 1

MONET T. RUSSELL

 

Fast Mame Mddtze Name LastName

Case number (aroun,

 

eae: Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Officiat Form 106E/F

 

 

 

Who Incurred the debt? Check one.

J Debtor 4 only

LE Debtor 2 onty

(1 Debtor 1 and Debtor 2 onty

(1 Atleast one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

a No
Q yes

Schedule E/F: Creditors Who Have Unsecured Claims

(3 Unliquidated
O cisputea

Type of NONPRIORITY unsecured claim:

J student loans

CI abiigations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ) Debts to pension or profit-sharing plans, and other similar debts

(A other. specity CHECK

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,
4.10
CHEXCEL Last 4 digits of account number UNKNOWN _ $ 1569.41
Nonoriority Creditors Name
PO BOX #195 When was the debt Incurred? 201 7
Numbe Street
J * As of the date you file, the claim is: Check all that apply.
RAPIO CITY sp 87708
City Slate ZIP Coda J Contingent
C) unliquidated
Who incurred the debt? Check one. C1 disputed
(A debtor 1 onty
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only student foans
Atleast one of the debtors and another (C) obligations arising out of 2 separation agreement or divorce that
. did not report as priority claims
C] Check If this claim is for a community debt you
ra y Cl] pebts to pension or profit-sharing plans, and other simifar debts
ts the claim subject to offset? (4 other, Specity JUDGMENT
wi No
a Yes
4ii
DIRECT TV Last 4 digits of account number UNKNOWN _ $ 594. 00
Nonpriority Creditors Name
When was the debt incurred? 20 { i
PO SOX 57547 :
Number Street oe
IACKSONVILLE FL 32241 As of the date you file, the claim is: Check all that apply.
Gily State ZIP Code O Contingent
O) unliquidated
Who incurred tiie debt? Check one. O pisputea
“ Dedtor 1 onty
C] Debtor 2 onty Type of NONPRIORITY unsecured claim:
LI Debtor 1 and Debtor 2 only CE Student loans
C1 At least one of the debtors and another CI obligations arising out of a separation agreement or divorce that
; did not report as priority daims
OC) Check if this claim is for a com debt you
s m community CI Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? UW other, specity CABLE SERVICE
a No
QO Yes
122] UNKNOWN + 126,00
DONS VALLEY EXP Last 4 digits of account number VINQINVYYVIN |
Ronpriority Creditors Name
3843 HAINES AVENUE When was the debt incurred? 20 4 5
Number Street < .
RAPID CITY 80 57701 As of the date you file, the claim is: Check alt that apply.
City State ZIP Code C) Contingent

page 4

 
Debter 1

Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page41 of 82

MONET T. RUSSELL

 

Fast Name Mdda Name Last Mame

Gase number (itdnean)

 

pata: Your NONPRIGRITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C2 uUntiquidated

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,
4.13
ENT CREDIF UNION Last 4 digits of account number 7108 ¢ 400.00
Nonprionty Creditors Name | 02/0 4 1201 9
PO ROX 15819 When was the debt incurred?
Streat
Namber fee As of the date you file, the clalm is: Check all that apply.
COLORADO SPRINGS co $0935
City State ZIP Coda U1 Contingent
Oo Untiquidated
Who incurred the debt? Check one. O pisputed
\A Oebtor i only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
QC) Debtor 1 and Debtor 2 only (1 student loans
C] Atleast one of the debtors and another Ci Obligations arising out of a separation agreement or divorce that
. did not report as priority claims
] Check if this claim is for a community debt you
¥ C1 Dabts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (d other. specity BANK ACCOUNT
Z no
UU ves
4.14
FINGERHUT Last 4 digits of account number UNKNOWN _ $ 400. 00
Nonpiiority Creditors Name
When was the debt incurred? 20 1 0
6250 RIDGEWOOD ROAD
Number Street
ST. CLOUD MN As of the date you file, the claim fs: Chack all that apply.
City State ZIP Code C) Contingent
Q Untiquidated
Wha incurred the debt? Check one. O) Disputed
i, Debtor 1 any
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
(C2 Debtor + and Debtor 2 onty Q studentioans
LI Atleast one of the debtors and another LJ Obtigations arising out of a separation agreement or divorce that
did not report as prionty daims
O check faim Is ity debt you
if this claim Is for a community C1 Debts to pension of profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other, Specity CREDIT CARD
a No
QO) ves
4.45 UNKNOWN $ 293. 00
FIRST PREMIER Last 4 digits of account number UNKN lll th
Nonpriority Creditors Name .
3820 NORTH LOUISE AVENUE When was the debt incurred? 20 1 5
: Number Street .
: SIOUX FALLS sp 87107 As of the date you file, the claim fs: Check all that apply.
: City State diP Code O Contingent

Official Form 106E/F

Who incurred the debt? Check ons.

“ Debtor f only

CI] peblor 2 only

1 Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

QO) Check if this claim is for a community debt

ts the claim subject to offset?

gd No
C] ves

Schedule E/F: Creditors Who Have Unsecured Claims

CY Disputed

Type of NONPRIORITY unsecured claim:

(1 Student loans

(1 obligations arising out of a separation agreement or divorce that
you did not report as pricrity daims

(I Debts to pension or profit-sharing plans, and other similar debts

(A other. Specity, CREDIT CARD

page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page42 of 82

Debtor 1

MONET FT. RUSSELL

 

First Name Lidde Name LastName

Case number of iron),

 

ES Your NONPRIORITY Unsecured Claims — Gontinuation Page

 

4.46

 

 

 

 

 

 

GINNY'S

Nonpriontly Creditors Nama

4112 7TH AVENUE

Number Street

MONROE Wi 53566
City State ZIP Code

Who incurred the debt? Check one.

{A Debtor 4 only

(2 pbebter 2 only

(2 debtor 1 and Debtor 2 enly

OQ] Atleast one of the debtors and another

C) Check ff this claim is for a community debt

fs the claim subject to offset?

a No
OQ ves

After listing any entries on thls page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number UNKNOWN _
When was the debt incurred? 20 1 0

As of the date you file, the claim Is: Check all that apply.

QO Contingent
O uniliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

C} Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority daims
LI Debts to pension or profit-sharing plans, and other similar debts

(J other. Specity CREDIT CARD

    

Total claim

s 400.00,

 

 

 

JAMES S NELSON BDS PC

 

 

Nonprioity Creditors Name
#611 SHERIDAN LAKE ROAD

 

Number Street

RAPID CATY sO 7702

 

City State ZIP Code

Who Incurred the debt? Check one.

YA vebtor 4 onty

LI dDabtor 2 onty

C2 Debtor 1 and Babtor 2 only

(CI Atieast one of the debtors and another

C1 Check if this ctaim is for a community debt

ls the claim subject to offset?

Ui ne

 

Last 4 digits of account number UNKNOWN _

2015

As of the date you file, the claim is: Chack all that apply.

When was the debt Incurred?

O Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QO) Student toans

CL) Obtigations arising out of a separation agreement or divorce that
you did not report as priority caims

C) pabts to pension or profit-sharing plans, and other similar debts

W other, Specity MEDICAL

 

 

 

Official Form 108E/F

 

 

 

 

 

 

Who incurred tire debt? Check one.

@ Debtor 7 onty

(J debtor 2 only

2 Debtor 1 and Debtor 2 onty

{) Atleast one of the debtors and another

QO) Check if this claim fs for a community debt

is the claim subject to offset?

4 No
Q] yes

Schedule E/F: Creditors Who Have Unsecured Claims

QD uUntiquidated
Disputed

Type of NONPRIORITY unsecured claim:

) Studentioans

QO) Obtigations arising out of a separation agreement or divorce that
you did not report as pricvity claims

(1 pebts to pension or profit-sharing plans, and other similar debts

(A other. Specity, CENTRAL SERVICE

 

L] Yes
a8 UNKNOWN + 393.81
MASON Last 4 digits of account number VINANVAYMIN
Nonprioity Creditors Nama .
20 CORPORATE HILLS DRIVE When was the debt incurred? 201 6
Nomber Street ne
SAINT CHARLES nO 63301 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C) Contingent

  

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page43 of 82

Debtor 4 MONET T. RUSSELL

 

First hiame MMe Name Last Name

Case number pf hrewn,

Ee Your NONPRIORITY Unsecured Claims — Continuation Page

 

419

 

MAURICES

 

 

Nonprionty Creditor’s Name
PO BOX 60504

 

Number Street
CITY OF INDUSTRY CA $1716

 

City State ZIP Code

 

Who incurred the debt? Check one.

[4 debtor 1 only

Q) Ddeptor 2 only

(1 Debtor 1 and Debtor 2 only

Q Atleast one of the debtors and another

QO Check if this claim is for a community debt

Is the claim subject to offset?

a“ No
yes

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number UNKNOWN
When was the debt incurred? 201 8

As of the date you file, the claim is: Check all that apply.

QI contingent
2 Untiquidated
OQ bisputed

Type of NONPRIORITY unsecured claim:

0 student loans

C] obligations arising out of 2 separation agreement or divorce that
you did not report as priority claims

CL] Debts to pension or profit-sharing plans, and other similar debts

(A otter, Specity CREDIT CARD

 

s 626.74

 

 

 

MIOCONTINENT

 

 

Nonprioty Creditors Name
PO BOX 90508

 

Number Streat
SIOUX FALLS $0 57109

 

Cay State 21P Code

Who incurred the debt? Check one.

{4 pabtor 1 only

L} nebtor 2 only

QQ) Debtor 1 and Debtor 2 only

CD Atieast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Zi no

Last 4 digits of account number UNKNOWN __

When was the debt Incurred? 20 { {

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q) Untiquidated
OC) cisputed

Type of NONPRIORITY unsecured claim:

(1) Student loans

Oo Obligations arising out of a separation agreement or divorce that
you did not report as priority caims

L) Debts to pension or profit-sharing plans, and other similar debts

W other. Specity CABLE SERVICE

s 1300.00

 

 

 

 

 

 

Who incurred the debt? Check one.

a Debtor 1 only

(1 Debtor 2 only

C2 Debtor 4 and Debtor 2 only

(1 Atleast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

4 No
Cl ves

 

Official Form 108E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Q) Untiquidated
Q cisputed

Type of NONPRIORITY unsecured claim:

OO Student loans

C1 obligations arising out of a separation agreement or divorce that
you did not report as priority daims

(2 Debts to pension or profit-sharing plans, and other similar debts

F| Other. Specify. PAYDAY LOAN

 

Ul Yes
a2t UNKNOWN s 400.00
MONEY TREE Last 4 digits of account number VINIINWAYYIN
: Nonprionty Creditors Name
: $18 OCEANSIDE BOULEVARD When was the debt Incurred? 201 0
Number Streat ws
OCEANSIDE CA 92084 As of the date you file, the claim is: Check all that apply.
city State ZIP Code C) Contingent

page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page44 of 82
Debtor 1 MONET T. RUSSELL Case number (then)

Fast eme Redd Name Last tame

eae: Your NONPRIORITY Unsecured Claims ~ Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. —~
4.22
NELNET Last 4 digits of account number 8250. oe eee $ 75070.97
: Nonpriority Creditors Name 08/01 /2008
3018 PARKER RD When was the debt incurred?
Number Slreet
: A ile, the claim is: Check all th ,
AURORA co anata 3 of the date you file, is: all that apply
City Biate ZiP Code O Contingent
CJ Untiquidated
Whe incurred the debt? Check one. CF visputed
i [A debtor 1 only
i OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only @ student toans
i C) Atieast ons of the debtors and another €) oObtgations arising out of a separation agreement or divorce that
| Check if this claim is for a community debt you did not report as priority claims
O) bebts to pension or profit-sharing plans, and other similar debts
1s the claim subject to offset? 2 other. Specify
Wi no
QO Yes
4.23
; PROGRESSIVE LEASING Last 4 digits of account number O118— ee ee $. 803 .56
: Nonprfority Creditors Name ,
When was the debt incurred? 0$/18/201 8
255 WDATA DR
Number Streat .
DRAPER ur As of the date you file, the claim is: Check all that apply.
City State ZIP Code CY Ceatingent
Q Unliquidated
Who incurred the debt? Check one. OO] pisputed
Fj Debtor 7 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
LI] Debtor 1 and Debtor 2 only  studenttoans
C1 Atleast one of the debtors and another O Obligations arising out of a separation agreement or divorce that
: . did not report as priority claims
QC) Check if this claim is for a community deb you
he munity t CF Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ owner. specity FURNITURE
Zi no
QO Yes
z UNKNOWN 5821.11
RAPID CITY REGIONAL HOSIPITAL Last 4 digits of account number LANERINWAY YIN
Nonpiiority Creditors Name
PO BOX 831 When was the debt incurred? 20 1 6
Number Streat .
SIOUX FALLS sp $7101 As of the date you file, the claim is: Check ail that apply.
ty State ZIP Code U Contingent
QD unliquidated
Who incurred the debt? Check one. CO pisputea
Fa] Debtor 1 only
Ci Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 4 and Debter 2 only 2 Student toans
(1 Atleast ona of the deblors and another (1 Obligations arising out of a separation agreement or divorce that
se aus did not report as priority daims
Oc f mmunity debt you
heck if this claim Is for a community de U) cebts io pension ¢r profit-sharing plans, and other similar debts
Is the claim subject to offset? [A other. Specity MEDICAL
4 No
QO yes

Official Form 106E/F Schodule E/F: Creditors Who Have Unsecured Glaims page 4
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page45 of 82

Debtor 1

MONET T. RUSSELL

Midde Hame

 

Fustttame Last Name

Case number (#iscsn)

ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

4.25

 

 

 

RAPID CITY REGIONAL HOSIPITAL

 

 

 

‘After listing any entries on this page, number them beginning with 4.4, followed by 4.8, arid so forth, ”

Last 4 digits of account number UNKNOWN _

 

s 193.20

 

 

 

 

 

 

 

 

 

Officlal Form 106E/F

 

 

 

 

Who incurred the debt? Check one.

A Debtor 7 only

(4 debtor 2 only

(2 Debtor 1 and Debtor 2 only

(CO Atieast one of the debtors and another

O) Check if this claim is for a community dabt

ts the claim subject to offset?

a No
Oi ves

Schedule E/F: Creditors Who Have Unsecured Claims

(2 Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

LU obligations arising out of a separation agreement or divorce that
you did not report as priority claims

2 Debis ta pension or profit-sharing plans, and other similar debts

YW Other, Specify MEDICAL

Nonpriosity Creditors Name . 20 4 7
PO BOX 414000 When was the debt incurred?
Number Street
$0 1 im is: Chi Ml that .
BELFAST Me 04915 As of the date you file, the claim i eck all that apply,
City State ZIP Code oO Contingent
QO Unliquidated
Who incurred the debt? Check one. O pisputed
i] Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor t and Debtor 2 only CO) student loans
Atleast one of the debtors and another C1 obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as prionty claims ,
: QO) Debts to pansion or profit-sharing plans, and other similar debts
Is the claim subject to offset? Yd other. Specity MEDICAL
wi No
yes
4.26 |
; RAPID CITY REGIONAL HOSIPITAL Last 4 digits of account number UNKNOWN _ $ 536. 52
Nonpriority Creditor’s Name
When was the debt incurred? 2016
PO BOX 14000
Number “Streat
BELFAST ME 04948 As of the date you file, the claim is: Check ail that apply.
ay Slate ZIP Coda QO) Contingent
Q) Unliquidated
Who incurred the debt? Check one. 1 bisputed
“ Debtor 4 only
O Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 4 and Debtor 2 only O studenttoans
(1 Atleast one of the debtors and ancther {2 Obligations arising out of a separation agreement or divorce that
es did not report as priority claims
O Check if this claim is for a community debt you
ee aim IS for ¥ C1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. specity MEDICAL
a No
QO) ves
a | UNKNOWN 650.03
RAPID CITY REGIONAL HOSIPITAL Last 4 digits of account number VAINIINAEN
i Nonprtority Creditors Name
: PO BOX 14000 When was the debt incurred? 2017
i Nomber Streat
BELFAST co 04916 As of the date you fife, the claim is: Check all that apply.
: City State 2iP Code LJ Contingent

 

page 4
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page4é6 of 82

Debtor 1

MONET T. RUSSELL

 

FestName Mode Name LastName

Case number (ftecwn),

 

ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 108E/F

 

 

 

Who incurred the debt? Check one.

VA pebtor i only

OU oebter 2 only

L) Debtor 1 and Debdter 2 only

O Atleast one of the debtors and another

C] Check if this claim is for a community debt

ts the claim subject to offset?

a No
LU ves

Schedule E/F: Creditors Who Have Unsecured Claims

OQ uUntiquidated
(1) disputed

Type of NONPRIORITY unsecured claim:

(I Student loans

u Qbligations arising out of a separation agreement or divorce that
you did not report as priority daims

L) Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify MEDICAL

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
428
RAPID CITY REGIONAL HOSIPITAL Last 4 digits of account number UNKNOWN _ 3 222.51
Nonoority Creditors Name 2
FO BOX 14000 When was the debt incurred? 01 7
Number Street :
BELFAST co o4ais As of the date you file, the claim is: Check all that apply.
ay Siate ZIP Coda ) contingent
QO) unliquidated
Who Incurred the debt? Check one, O disputed
(A Debtor 4 only
©) debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Cl student loans
Atleast one of the debtors and another 0 Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not seport as priority claims _
C debts to pension or profit-sharing plans, and ather similar debts
Is the claim subject to offset? [/ other. specity MEDICAL
di No
O) yes
429
RAPID CITY REGIONAL HOSIPITAL Last 4 digits of account number UNKNOWN _ 5 659 .00
Nonpriority Creditors Name 2 ,
PO BOX 14000 When was the debt incurred? 0 { {
Number Street .
BELFAST ME 04018 As of the dafe you file, the clalm is: Check all thal apply,
City State ZIP Coda Q Contingent
O) unliquidated
Who incurred the debt? Check one. C) disputed
“ Debtor 7 only
C) debtor 2 onty Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only O Student loans
Atleast one of the debtors and another (2D obligations arising out of a separation agreement or divorce that
OO Check if this claim ts for a community debt you did not feport as priority claims 4
O1 Debts to pension or profit-sharing plans, and other simifar debts
Is the claim subject to offset? Wi oer, Specity MEDICAL
wi No
O Yes
[+29 | UNKNOWN 3124.00
RAPID CITY REGIONAL HOSIPITAL Last 4 digits of account number AINIINWANVIN
Nonprionty Creditors Name ;
PO BOX 14000 When was the debt incurred? 201 6
Number Streat :
BELFAST co oasis As of the date you fite, the claim is: Check all that apply.
Gy Slate ZIP Code L) contingent

page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page47 of 82

Debtor 4 MONET T. RUSSELL

 

Fast Name Meddie Mame Last Mame

Case number (# tron)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

"After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

431
REGIONAL HOME MEDICAL EQUIP Last 4 digits of account number UNKNOWN _ 3 43.35
Nonpriosity Creditors Name
1800 HAINES AVENUE When was the debt incurred? 201 8
Numbe Sir
umber eet As of the date you file, the claim is: Check all that apply.
RAPID CITY sp 57705
City State ZIP Cade (1 contingent
Q Unliquidated
Who incurred the debt? Check one. O bisputed
(A Debtor 1 onty
QO debtor 2 only Type of NONPRIORITY unsecured claim:
s Bebtor 1 and Debtor 2 only (J Student loans
Atleast one of the dablors and another QJ obligations arising out of a separation agreement or divorce that
) Check if this claim is for a community debt you did not teport as prionity claims a
C1 Debts to pension or profit-sharing plans, and other simifar debts
Is the claim subject to offset? Ud other. Specity MEDICAL
a No
QC) ves
4.32
RENTALL Last 4 digits of account number UNKNOWN _ 3475.54
Nonpriority Creditors Name
When was the debt incurred? 20 { 5
120 EAST BLVD N
Number Street
RAPID CITY sp 5701 As of the date you file, the claim Is: Check all that apply.
City State ZIP Coda O contingent
UI] Untiquidated
Who incurred the debt? Check one. U bpisputed
Fi Debtor 1 only
C) debtor 2 onty Type of NONPRIORITY unsecured claim:
CI Debtor 4 and Debtor 2 only (2 stugent loans
C) Atleast one of the debtors and another (1) obtigations arising out of a separation agreement or divorce that
LJ Check if this claim is for a community debt you did not report as priosty claims _
C] Debts ta pension or profit-sharing plans, and other similar debts
Is the ctalm subject to offset? A otner. specity TV
“i No
1 yes
3 | UNKNOWN + 334,00
SDGSE Last 4 digits of account number UINQNUYYN
Nonprionty Creditors Name
745 33RD STREET When was the debt incurred? 20 1 4
Number Streat
SAN DIEGO CA 92102 As of the date you file, the claim is: Chack all that apply.
City State ZIP Code Contingent

Who incurred the debt? Check one.

1 debtor 1 onty
: 1 debtor 2 onty
‘ CJ debter 1 and Debtor 2 only
LI Atleast one of the debfors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

Zi No
Yes

Official Form 108E/F

Schedule E/F: Creditors Who Have Unsecured Claims

(1 unliquidated
Oo Disputed

Type of NONPRIORITY unsecured claim:

QI Student joans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI debts to pension or profit-sharing plans, and other similar debts

a) Olher, Specify. UTILITIES

 

 

page 4
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page48 of 82

Debtor 4 MONET T. RUSSELL

 

Fast Name Middle Heme Last Hame

Case number (fhnesn)

eS Your NONPRIORITY Unsecured Glaims — Continuation Page

 

 

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.34
i NKNOW
SALUTE Last 4 digits of account number Ub KN OWN $ 400.00
Nonprionty Creditors Name . 2 0 1 4
PO BOX 1055655 When was the debt incurred?
Number Street
AS of * im is; Ch Hl th .
AT A GA 0348 f the date you file, the claim is; Check all that apply.
City Slate ZIP Cede a) Contingent
) Untiquidated
Whe Incurred the debt? Check one. 0 pisputed
Fi Osbtor 1 only
OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O student loans
Atleast one of the debtors and another CI obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as ortority claims .
C2 Debts to pension or profit-sharing plans, and other simifar debts
is the claim subject to offset? (d other, specity CREOIT CARD
4 No
C) Yes
435 | :
SARAH KUIPERS, O.D, Last 4 digits of account number UNKNOWN _ $ 54 ' 00
Nonpronty Creditors Name , 2 0 .
808 MOUNT RUSHMORE ROAD When was the debt incurred? |
Number Street
RAPIDCITY sp S701 As of the date you file, the claim is: Check all that apply.
Tay Slate ZIP Cade 0 Contingent
) Uniiquidated
Who incurred the debt? Check one. O disputed
“i Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 Student toans
Atleast one of the debtors and another O obligations arising out of a separation agreement or divorce that
. did not report as priority daims
QO) Check if this claim is for a community debt you
y fora ¥ 2 Debts to pension or profit-sharing plans, and other simiar debts
is the claim subject to offset? Wi other. specity MEDICAL
wi No
OQ) ves
ry ee 3936.00
. ieee
SIERRA AUTO Last 4 digits of account number UNKNOWN _
Nonpriority Creditors Name 2 0 4 7
500 LYNDON B JOHNSON FREEWAY 700 When was the debt incurred?
Number Street : .
DALLAS ™ 75244 As of the date you file, the claim is: Check all that apply.
City State ZIP Code U Contingent
OQ unliquidated
Who Incurred the debt? Check one. O disputed
“A Debtor 1 only
(1 center 2 only Type of NONPRIORITY unsecured claim:
{_] Debtor 1 and Debtor 2 only CO Student toans
C1 Atleast one of the debtors and another O) obtigations arising out of a separation agreement or divorce that
: . . did not report as priority claims
Check if this claim Is f ty debt you
} C1 Check i faim Is for a community (J tebts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? {A other. specify AUTOMOBILE
“i No
i OC) yes
E
Official Form 1G6E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page49 of 82.

Debtor 4

MONET 7. RUSSELL

 

Fast tame Lejde Hame Last Name

 

Case number (# trocar),

a Your NONPRIORITY Unsecured Claims — Continuation Page

' After listing any entrles on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.37
SPRINT Last 4 digits of account number UNKNOWN _ 3 400 oO
Nonpriorily Creditor’s Namo . 2
393 INVERNESS DRIVE SOUTH When was the debt incurred? 01 0
Numbe tr
‘ Street As of the date you file, the claim is: Check all that apply.
ENGLEWOOD co 80112
City State ZIP Code (I contingent
. C) Uniiquidated
Who incurred the debt? Check one. 1 pisputed
[A Debtor 4 only
(I Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another (1 obligations arising out of a separation agreement or divorce that
i QO) Check if this claim is for a community debt you did not feport as prionty claims .
: LI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (d otrer. specity CELL PHONE
Z no
O) Yes
4.38 |
\ STAR Last 4 digits of account number UNKNOWN _ $ 34.84
: Nonprioty Creditor’s Name
: When was the debt Incurred? 20 16
i PO BOX 37138
: Number Street
BOONE A 50037 As of the date you file, the claim is: Check all that apply.
: Cily State ZiP Code OQ) centingeat
/ 1 Unliquidatea
i Who Incurred the debt? Check one. C1 disputed
: Z Debtor 1 only
i (2 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Bebtor 2 only C2 student loans
: Atleast one of the debtors and another 0) ohiigations arising out of a separation agreement or divorce that
i - did not report as priority daims
O Check if this claim is for a community debt you
' ° . ts tor ¥ L1 Debts io pension or profit-sharing plans, and other similar debls
is the claim subject to offset? WB other. specity SUBSCRIPTION
“i No
1 ves
“ UNKNOWN 3203.32
SUNTRUST BANK Last 4 digits of account number WANININNANYIN
Nonpriority Creditors Name
PO BOX 27572 When was the debt incurred? 201 7
Number Street :
RICHMOND VA 7264 As of the date you file, the claim is: Chack all that apply.
City State ZIP Code (1 contingent

 

Official Form 106E/F

Who incurred the debt? Check one.

Fa] Gebtor 1 only

(2 debtor 2 only

C1 Debtor 4 and Debtor 2 only

(2 Atieast one of the debtors and another

() Check if this claim is for a community debt

is the claim subject to offset?

Zi No
QC) ves

Schedule E/F: Creditors Who Have Unsecured Claims

a Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

L Student loans

(1 obligations arising out of a separation agreement or divorce that
you did not report as priority daims

(2 Debts to pension or profit-sharing plans, and other similar debts

[Ad other. Specity BANK ACCOUNT

page 4

 
Debtor 1

MONET T. RUSSELL

 

Fast Name Medde Meme Last hame

Case number (ftncsn}y

Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page50 of 82

 

eS Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this pago, number them beginning with 4.4, followed by 4.5, and so forth,”
4,40
VERIZON Last 4 digits of account sumber UNKNOWN _ $ 3973.34
Noopziority Creditors Name
CANNON ROAD When was the debt incurred? 201 7
Numbe Stree!
mane *e As of the date you file, the claim is: Check all that apply.
CLEVELAND OH 44146
City Stale ZiP Code O Contingent
O) unliquidated
Who incurred the debt? Check one. O Disputed
4 debtor 1 onty
O) Debtor 2 onty Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Student toans
Atleast one of the debtors and another LI obtigations arising out of a separation agreement or divorce that
CO) Check if this claim is for a community debt you did not report as priority claims _
CJ Debts te pansion or profit-sharing plans, and other similar debts
ts the claim subject to offset? \d other, specity CELL PHONE
a No
QO) Yes
444
WELLS FARGO Last 4 digits of account number 51420 3200.00
“Nonprionty Creditors ame
420 MONTGOMERY STREET When was the debt incurred? 201 8
! Number Street .
: SAN FRANCISCO CA e404 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
QC) unliquidated
Who incurred the debt? Check one. 21 disputes
“ Debtor 1 only
(J Debtor 2 onty Type of NONPRIORITY unsecured claim:
o Debtor 1 and Debtor 2 only student loans
Atleast one of the debtors and another (2 obligations arising out of a separation agreement or divorce that
CI check if this claim is for a community debt you did not report as priority claims _
(2 Debts ic pension or profit-sharing plans, and other similar debts
is the claim subject te offset? W other, specity BANK
“i No
Q) Yes
4.42 UNKNOWN $121.75
WEST RIVER ELECTRIC Last 4 digits of account number “INAINVAVYIN
Nonpriority Creditors Name
PO BOX 412 When was the debt incurred? 201 8
Number Streat .
WALL sp 7790 As of the date you file, the claim is: Check alt that apply,
Oily Slate ZIP Goda () Contingent

Official Form 106E/F

‘Who incurred the debt? Check one.

Fi] Debtor 1 only

QO) debtor 2 only

() bebtor 1 and Debtor 2 only

(Li Atleast one of the debtors and another

(0 Check if this claim is for a community debt

Is the claim subject to offset?

a No
OQ] ves

Schedule E/F: Creditors Who Have Unsecured Claims

O Untiquidated
LI Disputed

Type of NONPRIORITY unsecured claim:

Q) Student ioans

Q Obligations arising oul of a separation agreement or divorce that
you did not report as priority claims.

(] Debts to pension or profit-sharing plans, and other similar debts

\d Other, Specify. UTILITIES

 

page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page51 of 82

Debtor 1 MONET T. RUSSELL Case number (# Fon),

First Name Medfe Name Lastitame

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

4.43
YMCA Last 4 digits of account number UNKNOWN _ $ 54 72
Nonpriarity Creditor’s Name
BIS KANSAS CITY STREET When was the debt incurred? 201 7
Nomber Street - . .
RAPID CITY so 57701 As of the date you file, the claim is: Check all that apply.
City ° Slate ZIP Code 0 Contingent
QI Untiquidated
Who incurred the debt? Check one. O) pisputed
{A debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured clainy:
(I debtor 1 and Debtor 2 only [2 Student toans

C1 Atleast one of the debtors and another Ul Obligations arising out of a separation agreement or divorce that

you did not report as priority daims

QO Check if this claim is for a community debt ' . .
Q) Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

Is the claim subject to offset? Yi other. Specify GYM MEMBERSHIP
a No
QO Yes
4.44 |
YMCA OF PIKES PEAK Last 4 digits of account number UNKNOWN _ $ 100.00
Nonpriority Creditors Name 2
9190 JET WING DRIVE When was the debt incurred? 0 { 8
Number Streat :
COLORADO SPRINGS co 50918 As of the date you file, the clalim Is: Check all that apply.
City State ZiP Code QO Contingent
Cl Untiquidated
Who incurred the debt? Check one. 1 pisputed
Debtor 1 anty
C1 Debtor 2 onty Type of NONPRIORITY unsecured claim:
( debter 1 and Debtor 2 only C2 studeattoans

 

L) Atleast one of the debtors and another C1) Obdtigations arising out of a separation agreement or divorce that

you did nat report as priority daims

QO Check if this claim is for a community debt r : .
U) baebts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

Is the claim subject to offset? . Wi other. Specity GYM MEMBERSHIP
ui No
QO yes
“As UNKNOWN +320.00)
CLINICAL LANORATORY Last 4 digits of account number VN KN JUNIN
Nonpricrity Creditors Name
PO BOX 238 When was the debt incurred? 20 1 5
Number Street
RAPID CITY so 57709 As of the date you file, the claim is: Check all that apply.
City State ZIP Code (2 Contingent
OQ) unliquidated
Who incurred the debt? Check one, I pisputed
a Debtor 1 only
O Debtor 2 only Type of NONPRIORITY unsecured claim:
QO] bebter 1 and Debtor 2 onty O) Student loans
C) Atleast one of the debtors and another Ul Obligations arising out of a separalion agreament or divorce that

you did not report as priority daims
2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? [A other. Specify MEDICAL

© no
UI Yes

CD Check if this claim is for a community debt

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page52 of 82

Debtor 4 MONET T. RUSSELL

 

FirstName Addle Mame Last Mame

Case number ¢¢ bagan),

ES Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on thls page, number them beginning with 4.4, followed by 4.5, and so forth. © 9°"

 

  

Total claim:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.465
CREEKSIOE MEDICAL CLINIC Last 4 digits of account number UNKNOWN _ 3 1441.40
Nonpecrity Creditors Name 201 5
2822 JACKSON BOULEVARD When was the debt Incurred?
Number Street
i : kK .
RAPID CITY sp 57702 As of the date you fila, the claim Is: Check all that apply.
City State ZIP Code a) Contingent
(I Unliquidated
Who incurred the debt? Check one. C3 Disputed
VA Debtor 1 only
LI) Bettor 2 only Type of NONPRIORITY unsecured claim:
4 Gebtor t and Debtor 2 only CI Student leans
Atleast one of the debtors and another (2 obiigations arising out of a separation agreement or divorce that
‘ ; did not reper as pricrity claims
OC) Check if this claim is for a community debt you pe
¥ OQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ( other. specity MEDICAL
a No
Cl yes
447 5 |
DAKOTA RADIOLOGY Last 4 digits of account number UNKNOWN _ $ 249. 00 {
Nonpriosty Crechtors Name
When was the debt incurred? 201 7
PO BOX 3213
Number Street
INDIANAPOLIS N 46208 As of the date you fite, fhe claim is: Check all that apply.
i City State ZIP Code QO Contingent
: C1 Untiquidated
Who incurred the debt? Check one. Q bisputes
i] Debtor i only
CI) Debtor 2 onty Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only CQ student toans
(1 At least one of the debtors and another () Obtigations arising out of a separation agreement or divorce that
did not report as priority daims
(1 Check if this clalm is for a community debt you
eck | . yd (2 Debts to pansion or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specity MEDICAL
i no
O yes
_“ . UNKNOWN $ 41 5.00
MEMORIAL HEALTH SERVICES Last 4 digits of account number SENIAINVAYYIN
Nonpriority Creditors Name
PO BOX 732144 When was the debt incurred? 20 1 t
Number Street 4 .
DALLAS ™ 75873 As of the date you file, the claim is: Check all that apply.
City Stale ZIP Goda CI Contingent
(D untiquidated
Who incurred the debt? Check one. .

@ Dabtor 1 only

(3 Debtor 2 only

(CL) Debtor 1 and Debtor 2 only

LI Atleast one of the debtors and another

(2 Check if this clalm is for a community debt

Is the claim subject to offset?

Zi no
QO) ves

Official Form 108E/F

Schedule E/F: Creditors Who Have Unsecured Clalms

QO Disputed

Type of NONPRIORITY unsecured claim:

LI Studentioans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority daims
U Debts to pension or profit-sharing plans, and other similar debts

(4 other. specity MEDICAL

 

page 4
Debtor 1

Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page53 of 82

MONET T, RUSSELL

 

Fast hana Aidds Name LastName

Case number {# boon),

 

a Your NONPRIORITY Unsecured Claims ~ Continuation Page

After listing any entries on this page, number thom beginning with 4.4, followed by 4.6, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{

 

 

 

 

4.49
igi NKNOWN
PENNINGTON COUNTY Last 4 digits of account number UNKNOWN _ $ 300.00
Nonpriosity Creditors Nama 2 1
430 KANSAS CITY STREET When was the debt incurred? Q t
Numbe Street
ane “e As of the date you file, the clalm is: Check all that apply.
RAPID CITY Sb 5770t
City State Ze Code CJ Contingent
Cl Untiquidated
Wha incurred the debt? Check one. U pisputed
(4 Debter 1 only
(0 pebter 2 only Type of NONPRIORITY unsecured claim:
5 Debtor t and Debtor 2 only O Studenttoans
Atleast one of the debtors and another LD Obtigations arising out of a separation agreement or divorce that
O) Check #f this claim is for a community debt you did not report as priority claims .
Ci Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A other. Specify JUDGMENT
a No
D yes
4.60
RAPID CITY EMERGENCY SERVICES Last 4 digits of account number UNKNOWN _ $ 760 00
Nonpriority Creditors Name
When was the debt incurred? 20 i6
PO BOX 912882
Number Street . .
DENVER co 20291 As of the date you file, the claim is: Check all that apply.
Cay State ZIP Code C Contingent
QO unliquidated
Who incurred the debt? Check one. 1] pisputea
a) Debtor t only
C debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Studentioans
At least one of the deblors and another CO) oObtigations arising out of a separation agreoment or divorce thal
“ii an
OQ Check if this claim is for a community debt you did not report as priority claims .
0 Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? V4 omer. Specity MEDICAL
Z no
U Yes
451 1790.00
S_PPAE
RAPID CITY EMERGENCY SERVICES Last 4 digits of account number UNKNOWN _
Nonprionty Creditors Name
PO BOX 912882 When was the debt incurred? 201 d
: Number Street
DENVER co 80291 As of the date you file, the claim is: Check all that apply.
ay Stale ZP Code C Contingent
J Untiquicated
i Who incurred the debt? Check one. LU cisputea
i Ai Debtor 1 only
: Q Debtor 2 only Type of NONPRIORITY unsecured claim:
(1 Debtor ¢ and Debtor 2 only O student loans
! CI At ieast one of the debtors and another CL) obligations arising out of a separation agreement or divorce that
i you did not report as priority claims
: if this claim min bt
t C1 Check if this claim is for aco unity de (J Debits to pansion or profit-sharing plans, and other similar debts
is the claim subject to offset? A Other, Specity MEDICAL
a No
yes
Official Form +06E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page54 of 82

Debtor 1 MONET T. RUSSELL

 

Fast ame Midd Name LastName

Case number (if bncan),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth,

 

4.52

 

 

RAPID CITY MEDICAL CENTER

 

 

Nonprioity Credtor’s Name
PO BOX 6020

 

Number Street
RAPID CITY $D 57709

 

City State ZIP Coda

Who Incurred the debt? Check one.

i {4 Debtor 1 only

0 Debtor 2 only

( Debtor 1 and Debtor 2 only

(0 Atleast one of the debtors and another

QU) Cheek if this clalm is for a community debt

Is the claim subject to offset?

Last 4 digits of account number UNKNOWN __
When was the debt incurred? 201 8

As of the date you file, the claim is: Check ail that apply.

(2 Contingent
(2 Untiquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

L} Student ioans

L1 obligations arising out of a separation agreement of divorce that
you did not report as priority daims
C1] Debts to pension or profit-sharing plans, and other similar debts

[A other. Specity MEDICAL

 

s 653.00

 

 

 

 

 

 

 

 

 

4 No
CI Yes
4.53
REGIONAL HEALTH Last 4 digits of account number UNKNOWN _ $ 1 59.00
Nonpnority Creditors Name . d 20 { 7
PO BOX £61378. When was the debt incurred?
Number Street
P+ DENVER co 80256 As of the date you file, the claint is: Check ail that apply.
City State ZIP Coda Ct] Contingent

Whe incurred the debt? Check one.

: (J Debtor 4 only

i C1 Debtor 2 only

CI debtor 1 and Debtor 2 only

(] Atleast one of the debtors and another

 

LU) Check if this claim is for a community debt

Is the claim subject to offset?

C2 Untiquidated
QO Gispuled

Type of NONPRIORITY unsecured claim:

(4 Student foans

LI Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C1 debts to pension or profit-sharing plans, and other similar debts

Wi other, Specity MEDICAL

 

 

 

 

 

 

 

 

wi No
Q) Yes
i REGIONAL HEALTH Last 4 digits of account number WINIAINVAVYIN
Nonpiority Creditors Name
PO BOX 561378 When was the debt incurred? 201 7
N treet
nenveR Sue co 80256 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O contingent

i Who Incurred the debt? Check one.

{4 Debtor 1 only

C3 Debtor 2 onty

(3 Debtor 1 and Debtor 2 only

(3 Atieast one of the debtors and another

C2 Check if this claim is for a community debt

Is the claim subject to offset?

Zi No
OQ) Yes

Official Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

C) untiquidated
CI Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

{2 Obligations arising out of a separation agreement or divorce that
you did not report as priority daims

(1 Denis to pension or profit-sharing plans, and other similar debts

J Other. Specify MEDICAL

page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page55 of 82

MONET T. RUSSELL

Fast ame Medde Name

Debtor 1

 

Last Name

Case number (fhcon),

co Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.55
REGIONAL HEALTH Last 4 diglts of account number UNKNOWN _ $ 1062.00
Nonprionty Creditors Name 2
PO BOX 661378 When was the debt incurred? 0 1 t
Numba Street
vst * As of the date you file, the claim is: Check all that apply.
DENVER co 80256
Cy Stata ZiP Cede OO Contingent
; C) Untiquidated
Who incurred the debt? Check one. OD disputed
A debtor 1 only
CJ debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only E} Student loans
Atleast ane of the debtors end anather U2 Obtigations arising out of a separation agreement or divorce that
C) Check if this claim fs for a community debt you did not report as priority claims .
1 debts fo pension o¢ profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specity MEDICAL
u No
O) yes
465 |
REGIONAL HEALTH Last 4 digits of account number UNKNOWN _ $. 659. 00
Nonpriority Creditors Name
When was the debt incurred? 20 1 7
PO BOX 661378
Number Streat
DENVER co 0286 As of the date you file, the claim is: Check all that apply,
City State ZIP Code O Contingent
C) unliquidated
Who Incurred the debt? Check one. O disputed
i Fa Debtor 1 only
: 0) cebtor 2 only Type of NONPRIORITY unsecured claim:
Debtor { and Debter 2 only G2 Student feans
| (1 Atteast one of the debtors and another Ld Obligations arising out of a separation agreement or divorce that
: ' . did not report as priority claims
i 1) Check if this claim is for a community deb you
i eck itt y t C2 Debts to pension or profit-sharing plans, and other similar debts
i Is the claim subject to offset? UW other. specity MEDICAL
i
ai No
: QO yes
“ ee UNKNOWN s.135.00)
REGIONAL HEALTH Last 4 digits of account number VINEXINAWYIS
Nonpriority Cracitor's Name
PO BOX 661378 When was the debt incurred? 201 t
i Number Streat : .
: DENVER 60 20258 As of the date you file, the claim is: Check all that apply.
City State 2iP Code Q Contingent

Who incurred the debt? Check one.

a) Debtor t only

i C) Debtor 2 onty

! C1 debtor 4 and Dabtor 2 only

QO) Atteast one of the debtors and another

Cl Check if this claim Is for a community debt

Is the claim subject to offset?

wi No
CO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Q) unliquidated
O Disputed

Type of NONPRIORITY unsecured clalm:

O) Student foans

Cl obtigations arising out of a separation agreement or divorce that
you did not report as priority daims

LL) Debts to pansion or profit-sharing plans, and other similar debts

F) Other. Specify MEDICAL

page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page5é6é of 82

Debtor 4 MONET T. RUSSELL

 

Fist ame BMdde Name LayviHame

Case number (¢inoany,

 

NONPRIORITY Unsecured Glaims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.58
REGIONAL HEALTH Last 4 digits of account number UNKNOWN _ $ 3734.00
Nonprionty Creditors Name
PO BOX 661378 When was the debt incurred? 201 6
Numger Street
s of th ile, the claim is: ¢ .
DENVER co 20086 As of the date you file, ¢ im is: Check all thal apply.
City State ZIP Coda QO Contingent
OC) Untiquidated
Who incurred the debt? Check one. C1 Disputed
A Debtor 1 only
Q) Debtor 2 onty Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debter 2 only (2 student loans
Atleast one of the debtors and another QO) obtigations arising out of a separation agreement or divorce that
© Check if this claim is for a community debt you did not report as priority claims 7
QC Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A otner, Specity MEDICAL
“i No
0 ves
4.59
ROCOVERY ACE INC Last 4 digits of account number UNKNOWN _ $ 1 1 7.64
i Nonprionty Gredior’s Name ; , 8
: 9250 FAST COSTILLA AVENUE When was the debt incurred? 20
Number Streat fae
GREE VILLAGE co sotte As of the date you file, the claim is: Check all that apply.
City State ZiP Code U Contingent

Who incurred the debt? Check one.

Vi] Debtor 1 only

C) Debtor 2 only

(J Debtor 1 and Debtor 2 caly

O Atleast one of the debtors and another

3 Check if this claim is for a community debt

QO) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C] Studentioans

Q Obligations arising out of a separation agreement or divorce that
you did nol report as priority daims
LI Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

Is the claim subject to offset? Wi other. specity MEDICAL
a No
QI Yes
4.60 | 1090.00
{ Svea
SECURITY CREDIT Last 4 digits of account number UNKNOWN _
Nonpriority Creditor's Name
2853 WEST OXFORD LOOP When was the debt incurred? 20 1 6
Number Street .
OXFORD MS 38686 As of the date you file, the claim is: Check all that apply,
City State ZIP Code O Contingent
nliquidated
CD unt
Who incurred the debt? Check one. C1 disputed
i (A bebtor 1 only
: O) Debtor 2 only Type of NONPRIORITY unsecured claim:
1 Debtor 1 and Debtor 2 only 2 Student loans
i ( Atieast one of the debtors and another 2 Obtigations arising out of a separation agreement or divorce that
i ; did not report as priority claims
: Oc m b you
: heck if this claim is for a community debt O debts to pension or profit-sharing plans, and other sinvar deb!s
Is the claim subject to offset? [A other. Specity COLLECTION
a No
QC ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page57 of 82

Debter 1

MONET T. RUSSELL

 

First Name Baddle Mame East Name

Case number (##noien),

 

eo Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

' After listing any entries on this page, number them beginning with 4,4, followed by 4.6, andsoforth, |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

463
SECURITY CREDIT Last 4 digits of account number UNKNOWN _ § 612.00
Nongriority Creditors Name 20 4 7
2654 WEST OXFORD LOOP When was the debt incurred?
: Humbe treat
vaiber — Sts8 As of the date you file, the claim Is: Check all that apply,
i OXFORD MS 38655
City State ZIP Code O) Contingent
: O untiquidated
: Who incurred the debt? Check one. CI pisputed
/ {A Debtor 1 only
' (J Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 Student loans
i Ai least one of the debtors and another (1 oObtigations arising out of a separation agreement or divorce that
| did not report as priority daims
i C) Check if thi im is for a community debt you
if this claim ¥ QO) Debts to pension or profit-sharing plans, and other simitar dabts
Is the claim subject to offset? [d other. Specify COLLECTION
wu No
QC] Yes
462
JOBILE Last 4 digits of account number UNKNOWN _ 5 498. 00 i
Nonprtocty Creditors Name
When was the debt incurred? 201 3
PO BOX 57547 :
Number Street ae
JACKSONVILLE FL 0241 As of the date you file, the claim is: Check ail that apply,
City State ZIP Code O Contingent
CY Untiquidated
Who incurred the debt? Check one, UU pisputed
(4 pebter 4 only
U debtor 2 only Type of NONPRIORITY unsecured claim:
{1 Debtor 4 and Debtor 2 only CD student ioans
CF Atleast ona of the debtors and another 1 oObtigations arising out of a separation agreement or divorce that
"nat did not raport as priority claims
© Cheek if this claim is ity debt you
f this claim is for a community 2 Debts to pensien or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi oer, Specty CELL PHONE
wi No
QO) yes
cS _ UNKNOWN +415.00
UCHEALTH Last 4 digits of account number MJINIINWANYIN
Nonprionty Creditors Name ,
PO BOX 732144 When was the debt incurred? 201 ¢
Nomber Street
DALLAS IX 76873 As of the date you file, the claim is: Check all that apply.
City State ZIP Coda Q) contingent

 

Offictal Form 106E/F

Gl yes

 

 

 

Who incurred the debt? Check one.

va Debtor 1 only

C1 Debtor 2 only

C) Debtor 1 and Debtor 2 only

C1 Atieast one of the debtors and another

C] Check if this claim [s for a community debt

Is the claim subject to offset?

Zi no

Schedule E/F: Creditors Who Have Unsecured Claims

O unliquidated
U1 disputed

Type of NONPRIORITY unsecured claim:

student leans

O Obfigations arising out of a separation agreement or divorce that
you did not report as prianity daims

C) Debts to pension or profit-sharing plans, and other similar debts

 

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page58 of 82

Debtor 4 MONET T. RUSSELL

 

Farsi Name Medd Name LastName

Case number (ken),

eS Your NONPRIOGRITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

' After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

464
WHYNOT LEASING LLC Last 4 digits of account number ARV Le $ 1660.00
Nonpriority Creditors Nama 05/07/2011 6
1750 ELM STREET When was the debtincurred? MviVliev
N St
umber reot As of the date you file, the claim Is: Check all that apply.
MANCHESTER NH 03104
City Slate ZIP Code O) Contingent
( uUntiquidated
Who incurred the debt? Check one. O disputed
A Debtor 1 only
C} Debtor 2 only Type of NONPRIORITY unsecured claim:
C1 Debtor 1 and Debtor 2 only OO student loans
: C1 Atleast one of the debtors and another CJ Obtigations arising out of a separation agreement or divorce that
i C) Check if this claim is for a community debt Q you did not report as priority claims _,
i Debts to pension or profit-sharing plans, and other similar debts
: is the claim subject to offset? {d other. specity CREDIT CARD
f
i ui No
: QO) yes
| Last 4 digits of account number $
Nonpriority Creditors Name
: When was the debt incurred?
Rumbe: Street
i umver ° As of the date you file, the claim is: Check all that apply.
oy Slate ZIP Code © Contingent
i C1) Untiquidated
Who incurred the debt? Check one. O disputes
' (2 debtor 4 only
3 Debtor 2 only Type of NONPRIORITY unsecured claim:
| 1 Debtor 1 and Debtor 2 only CO Student loans
i O) Atteast one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
i gid not report as priority daims
i O) Check if thi community debt yeu
i heck If this ctaim Is for a y UL) Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? O) other. Specify.
C1 no
: Ui Yes
L] 3
Last 4 digits of account number
Nonpriosily Crediter's Name
When was the debt incurred?
mer Str :
Number eel As of the date you file, the claim Is: Check all that apply.
thy Siate ZIP Code Q) Contingent

Who incurred the debt? Check one.

C) Debtor 4 anty

QO) Bebtor 2 only

CI Debtor 1 and Debtor 2 only

€] Atteast one of the debtors and another

Check if this claim is for a community debt

 

Is the claim subject to offset?

(I No
Ol ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

OD untiquidated
CI Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Obfigations arising out of a separation agreement or divorce that
you did not report as priority claims

Q1 cebts to pension or profit-sharing plans, and other similar debts

(J oiner. Specify

page 4

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page59 of 82
Debtor 1 MONET T. RUSSELL Case number (ftncwn),

First Hame Keddie Name Last Name

 

 

| art 3: | List Others to Be Notified About a Debt That You Already Listed

 

: s, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

' example, if a collection agency Is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

: ...2, then list the collection agency here, Simitarly, if you have more than one greditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 4 or 2, do not fill out or submit this page.

On which entry In Part 4 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street QO Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number ___ _
ER eee eee eRe UP de cnc ane ne ng nt in nee EE inne ncn tease
On which entry In Part 4 or Part 2 did you list the original creditor?
Name
Line of (Cheek one}, O Part 1: Creditors with Priorily Unsecured Claims
Number Steet O) Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number
Gity State ZIP Code
On which entry In Part 1 or Part 2 did you list the original creditor?
Name
Line of (Cheek one): O) Part 1: Creditors with Priorily Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 diglts of account number
_ Lily eee HN IPC apie regen epee eh eee cnn te nae etapa gener pee
On which entry in Part 1 or Part 2 did you list the orlginal creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street 2 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry In Part 1 or Part 2 did you list the original creditor?
Name
Line___sof (Check one): O Part t: Creditors with Priority Unsecured Claims
Numbec Street O Part 2: Creditors wilh Nonpriority Unsecured
Claims
Last 4 digits of account number.
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OI Part 4: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Ciaims
Last 4 digits of account number___ _
City one State ZIP Code cen
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ae
Line of (Check one}: C] Part 1: Creditors with Priority Unsecured Claims
Number Steat 1 Part 2: Creditors with Nonpriority Unsecured
Claims
oly Slale FIP Cole Last 4 digits of account number __ _—

 

Official Form 106E/F Schadule E/F: Greditors Who Have Unsecured Claims page 13

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Pageéo of 82

Debtor 1 MONET T. RUSSELL Case number (t inesnt,

First Name Lidge Mame LastName

a Add the Amounts for Each Type of Unsecured Claim

_ 6, Total the amounts of certain types of unsecured claims. This information | is for statistical al reporting purposes only. 28 U.S.C. § 159.
-Add the amounts for each type of unsecured claim. vs

Total claim

 

 

 

 

 

ae ; bli 6a. (
" Total claims 6a, Domestic support obligations a $ 0.00
from Part1 6, Taxes and certaln other debts you owe the
: government 6b. g 0.00
6c, Claims for death or personal injury while you were
intoxicated 6 0.90
6d. Other, Add all other priorily unsecured claims.
Write that amount here. 6d. +4 $ 0.00
6e. Total. Add lines 6a through 6d. Ge.
5 0.00
Total claim
: Total claims 6f. Student loans : 6f. § 75070.97
i from Part 2 6g. Obligations arising out of a separation agreement
: or divorce that you did not report as priority 0.00
claims 6g. $ :
6h. Debts te pension or profit-sharing plans, and other
similar debts Bh. g 0.00
6i. Other, Add all other nonpriority unsecured claims.
Write that amount here, 6. +s 62543.28
6j. Total. Add lines 6f through 6i. Gj. 5 427614.25

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 14

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Pageé1 of 82

Fill ln this information to identify your case:

 

oebter «=| MONET T. RUSSELL

Fist Name Midda Name Cast Name

 

Debtor 2
{Spouse Iffiing) FiastHame (0000 eddie ame “Last Mame

United States Bankruptcy Court for the: DISTRICT OF COLO RADO

 

 

ibe
(eon QO Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1216
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

Information, If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

j. Do you have any executory contracts or unexplred leases?
(1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form,
Yes. Fill tn all of the Information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2, List separately each persen or company with whom you have the cohtract or lease. Then state what each contract or lease Is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
. unexpired leases.

 

Person or company with whom you have the contract or lease State what the contract or lease is for 7 ee
24,
_ ONE 75 NORTH APARTMENTS RENT

Name

175 NORTH MURRAY BOULEVARD

Number Street

COLORADO SPRING CO 80916
City State ZIP Code

 

 

 

22
|
|

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

 

 

 

 

i

| City State ZIP Code

a pectin eee etna cnnnepig nan ee aoe _ - eon
24

Pl

| Name

i Number Street

: City State ZIP Code

Official Form 166G Schedule G: Executory Contracts and Unexpired Leases page 1
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Pageé2 of 82

STIR ea Ue k eet reat PEE

       
         

Debtor 1 MONET T. RUSSELL

First Flame Midde Name Lesthame

   

   
 

Debtor 2
(Spouse, 4 filing) Fast tare _ Nidde tame .,-. LastName

United States Bankruptcy Court for the: DISTRICT OF COLORADO

 

Case number
{If known}

 

(] Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors _ | 12/45

Codebtors are peopte or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct Information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

|
|
|
|

1. Bo you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.}
Wd No ,
QI Yes

i 2. Within the last 8 years, have you lived In a community property state or territory? (Communily properly states and tenilories include
|. - Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

J No. Go to line 3.

L) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

LI No

Q) Yes. In which communily state or territory did you live? . Fill in the name and current address of that person.

 

[ Nama of your spouse, former spouse, of legal equivalent

 

Number Street

 

City State AIP Code

3. in Column 4, lst all of your codebtors, Do not include your spouse as a codebtor if your spouse Is filing with you. List the person
shown In line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebter Column 2: The creditor to whom you owo the debt _
| Check all schedules that apply: I
3.4
C) Schedute D, line
Nama
Q) Schedute €/F, line
Number Bveat Cl Schedule G, tine
__ City o. ee ____ State a ZIP Cade —
3.2
(] Schedule D, line
Name —_
OQ) Schedule G/F, line
Nomber Street OQ Schedule G, tine
Gily cess ses hee ae Slate RP Code ee nn ___
3.3
CQ) Schedule 1, line
Name ee
O) Schedule E/F, line
Number Street Q Schedule G, fine
Gly cone dc Stale ____. ZIP Code. _

 

 

Official Form 106H Schedule H: Your Codebtors
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page6é3 of 82

Fill in this information to tdentify your case:

Debtor 1 MONET T. RUSSELL

Fast Name eddla Name Last Name

Debtor2 oo

(Spouse, if filing) FirstName Madde Mama Last Name

United States Bankruptcy Court for the: DISTRICT OF COLO RADO

Case number Check if this is:

{lf knean)

 

 

) An amended filing

() A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 a7 DDT YY

Schedule I: Your Income

1215

Be as complete and accurate as possible. If wo married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for

supplying correct information. If you are married and not filing jointly, and your spouse Is living with you, include information about your spouse.

if you are separated and your spouse Is not filing with you, do not include information about your spouse. If more space is needed, attach a
saparate sheet to this form. On the top of any additional pages, write your name and case number (if known), Answer every question,

| Part 4: | Describe Employment

 

‘4. Fill in your employment ws
information, . Debtor 1

if you have more than one job,
attach a separate page with

information about additional Employment status Cl Employed
employers. i Net emptoyed
Include part-time, seasonal, or
self-employed work.

Occupation

“Debtor 2 or nor-filing spouse

CL] Employed
LJ Not employed

 

Occupation may include student
or homemaker, if it applies.

Employer's name

 

Employer's address

 

Number Street

Number Street

 

 

 

City State ZIP Coda

How long employed there?

City Stata ZIP Code

 

 

ra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for thal person on the lines

below. If you need more space, allach a separate sheel lo this form.

 

 

For Debtor 1 For Debtor 2 or.
eS non-filing spouse
2. List monthly gross wages, salary, and commisstons (before all payroll

deductions). If not paid monthly, calculate what the monthly wage would be. 2. 5 0.00 $
: 3. Estimate and list monthly overtime pay. 3. +3 0.00 + $
4, Calculate gross Income. Add line 2 + line 3. 4.) $ 0.00 $

 

 

 

 

 

Official Form 1061 Schedule |: Your income

page #
Case:19-13939-TBM Doc#:1 Filed:05/09/19

Debtor 4 MONET T. RUSSELL

First Flame Hidde Name Last Mame

 

Entered:05/10/19 09:27:41 Pageé4 of 82

 

Case number (ftncisn),

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor . For Debtor 2 or... i
cwteriwecitmieme  0N-filing spouso_ |
Copy lime 4 HOPG... sscccsssssssseesspoescosessseonssssccasscuscoscessussoasenensuerasssvssevsanauannoeracstts D4 ge 0.00 gs ml
' 5, Indicate whether you have the payroll deductions below:
i
5a. Tax, Medicare, and Social Security deductions fa, $ 0.00 $
5b. Mandatory contributions for retirement plans Sb, § 6.00 $
f
5c, Voluntary contributions for retirement plans 5c. $ 0.00 $
6d, Required repayments of retirement fund loans Sd. § 0.00 $
Se. Insurance Be. $ 0,00 $
Sf. Domestic support obligations sf $ 9.00 $
§g. Union dues 5g. $ 9.00 $
6h. Other deductions, Specify: 6h. + 0.00 +65
_ 6, Add the payroll deductions. Add lines Sa + Sb + 5e+5d+5e+Sf+5g+5h, & = § 0.00 $
| 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.06 8 0.00 $
8. List all other Income regularly received:
$a, Net income from rental property and from operating a business, ga. $ 0.00 $
profession, or farm :
Attach a statement for each property and business showing gross receipts, ordinary and
necessary business expenses, and the total monthly net income.
8b. Interest and dividends $ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent $ 224.00 $
regularly recelve
Inctude alimony, spousal suppexi, child support, maintenance, divorce settlement, and
property settlement. .
8d. Unemployment compensation “ § 0.00 $
8e. Social Security $ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the vatue (Gif known) of any non-cash assistance that you
receive, such as food stamps of housing subsidies,
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse}
SNAP, SECTION 8, AND TANF
g 1354.00 $
&g. Pension or retirement income $ 0.00 $
8h, Other monthly Income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Fuling Spouse}:
$ 0.00 $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + Bf +8g + Bh. | $__ 1578.00 | $ _|
'40.Calculate monthly Income, Add line 7 + line 8. 3 1578.00 | + | $ 0,00 mig 1578.00
| Add ihe entiies in fine 10 for Deblor 1 and Debtor 2 or non-fifing spouse.
11. State all other regular contributions to the expenses that you list In Schedule J.
| include contributions from an unmaried partner, members of your household, your dependents, your roommates, and other friands or
: relatives, Da not includa any amounts already included in Enes 2.40 of amounts that are not available io pay expenses listed in Schedule J.
Specify: W+ $ 0.00
‘49. Add the amount in the Jast column of line 10 to the amount in line 14. The result is the combined monthly income, 42 1578.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it appties ‘ ,
12. Do you expect an Increase or decrease within the year after you file this form? Fomtaly income
QO) No.
WZ Yes. Explain, |! GOT A OFFER TO WORK AT EVICORE STARTING MAY 13TH

 

 

 

Official Form 1061

Schedule 1: Your Income

page 2
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Pageé5 of 82

Fillin this information to identify your case:

“MONET T. RUSSELL -
Fasthiame " Hidde Name Last Name Check if this is:

Debtor 2 HE De en bey ne te,
(Spouse, if fing) FirstName Madde Name Last Mame a An amended fiting

C) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: DISTRICT OF COLORADO expenses as of the follawing date: P

Debtor 4

 

 

Gase number MM / ODS YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses . | 42/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space [s needed, attach another sheet to this form, On the top of any additional pages, write your name and case number
(if known}. Answer every question.

Describe Your Household

1. Es thls a joint case?

 

 

W No. Go to line 2.
C) Yes. Dees Debtor 2 live in a separate household?

QC No
QO Yes. Debtor 2 must file Official Form 1064 -2, Expenses for Separate Household of Debtor 2,

2, Do you have dependents? OO No

 

 

 

 

 

 

 

 

Dependent's retationship to Dependent's : Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for Debtor ¢ or Debtor 2 age : with you?
Debtor 2. each dependent... ce q
Do not state the dependents’ CHILD 12 a No
names. Yes
CHILD 42 U No
Yes
LC] No
QO Yes
CY No
OQ) Yes
Q) No
C1] Yes
3. Do your expenses include @ No

expenses of people other than Q
_yourself and your dependents? 1 Yes

ara Estimate Your Ongolng Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supploment in a Chapter 13 case to report
expenses as of a date after the bankruptcy is tiled. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.
Include expenses patd for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income {Official Form 1061.) Your expenses 0:
4, The rental or home ownership expenses for your residence. tnclude first mortgage payments and 80.06
any rent for the ground or lot. 4, $___

If not included in line 4:

4a. Real estate taxes fa. § 0.00
4b, Properly, homeowner's, or renter's Insurance 4p. 0.00
4c, Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowners association or condominium dues ne) 0.00

Official Form 106J Schedule J: Your Expenses page 1

 
Debdtor 1

10.
11.

12,

13,
14,

18.

16,

17.

19.

20,

Official Form 1G6J

MONET T. RUSSELL

First ame Madde Mame

 

Lasthame

. Additional mortgage payments for your residence, such as home equily loans

. Utilities:

6a. Electricity, heat, natural gas
6b, Waler, sewer, garbage collection
6c. Telephone, cell phene, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies
. Childcare and children's education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Bo not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and hooks

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in fines 4 or 20,

15a. Life insurance
15b. Health insurance
15c, Vehicle insurance

16d. Other insurance, Specify:

Taxes. Do not include taxes deducted from your pay or included in Jines 4 or 20,
Specify:

 

Instaliment or lease payments:
17a. Car payments for Vehicle 1
47b. Car payments for Vehicle 2
17e, Other, Specify:
17d, Other. Specify:

 

Case number (toon)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Sctiedute f, Your income (Offictal Form 4061).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included In lines 4 or 5 of this form or on Schedule f: Your Income.

20a. Mortgages on other properly

20b, Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a,
6h,
6c,

6d.

10.

11,

12.
13.
14.

15a.
1b.
186¢.

15d.

16.

17.
17c.

17d.

18,

19.

20a.
20b.
20c.
20d.

20e.

Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page6éé of 82

_. Yourexpenses

 

$ 0.00
$ 225.00
$ 80.00
$ 300.00
$ 0.00
g 500.00
$ 0.06
$ 20,00
$100.00
$1 ON
$ 300.00
3 100.00
3 0.00
$ 0.00
$ 0.06
3 0.00
3 0.00
3 0.00
$
$ ; é
; 7
$
$ 0.00
$ 0.00
$ 0,00
$ 6.00
$s 0.00
$ 9.00
$00
page 2
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page6é7 of 82

 

 

Debtor 4 MONET T. RUSSELL : Case number (finan)
Fastivame Mddie Name fast Name

 

22, Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. | g¢ 1895.00
226, Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.06
22c. Add line 22a and 22b. The result is your monthly expenses, 226, $ 1895.00

 

23, Calculate your monthly net income.

 

; ; . 3 1578.00
23a. Copy line 12 (your combined monthly income} from Schedule f. 23a. —————_—_—
23b, Copy your monthly expenses from line 22c¢ above. 3b, —§ 1895.00
23c. Subtract your monthly expenses from your menthly income. 347.00

The result is your monthly net income. 23c, Scanner

 

 

 

24. Do you expect an increase or decrease In your expenses within the year after you filo this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a madification to the terms of your morlgage?

w No,
UI Yes.

Explain here:

 

 

Official Form 106 Schedule J: Your Expenses page 3
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Pageés of 82

Fill in thts information to identify your case:

pete, MONET T, RUSSELL

Festhiave Mika Name Last Nate

 

Debtor 2
{Spouse, if fing) Frsthiare sheen Nadie Nama. - co LastNate

United States Bankruptcy Court for the: D ISTRICT OF COLO RADO

Case number
(Ht kawan}

 

 

CJ Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 4245

 

 

If two married people are filing togather, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing properly, or
obtaining money or property by fraud in connection with a bankruptcy case can result In flnes up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay somaone who is NOT an attorney to heip you fill oul bankruptcy forms?

i No
OQ) Yes. Nama of person, . Atlach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Ferm 119).

Under penalty of perjury, | dectare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Mind uw  «

 

 

Signature of Debtor 1 Signature of Debtor 2
pat JD : Go AO] Date
Mu DOO f oWYY Mi DO / Y¥YY

   

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Pageé9 of 82

UNITED STATES BANKRUPTCY COURT FOR THE
DISTRICT OF COLORADO

 

 

 

}

in re: } Case No.
)

MONET T. RUSSELL ) Chapter 7
Debtor. )

 

PAY ADVICE COVER SHEET

The following pay advice/income record information is filed on behalf of the debtors:

All pay advices from the last 60 days are attached.

The debtor certifies by his/her signature below that he/she has no pay records
because:

[| Debtor was unemployed.
[| Debtor was paid in cash.

[| Debtor lost pay stubs.

 

[| Other explanation:

« Vint full

Signature of Debtor 1, Filing Pro Se

Executed on 05-Olo-AO)9

MM / DD IYYYY
 

Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page70 of 82

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

Statement of Earnings For: Monet Russell Comcap Management LLC
Employee #2. 239 Department 2 3 Period Begin: 1/20/2019 | Check Date: _ 2/8/2019 7200 S Alton Way
1 JO8 DUTY > 003 Peitod End: -. 2/2/2019 Pay Type: Hourly Suite A-310
Federal filing: : Single Exemy we Al Additional Tax: Centennial, CO 80112-0000
if : State Filng:::° Single Exemptions: 11 Additonal Tax:
“Vouchertd [Check Amount} —GrossPay —["" NetPay =f Check Message
V4882018 $0.00 $248.71 $223.69 _ ———===
— EE EARNINGS 207" 4Hot included in Totals : “STAKES (9 0 Se Pe EDUCTIONS
Description “Rate “Hours <- Dollars_ YTD Hours YTD Dollars | Description Current oc YTD] Description .- eCurrent YTD]
Regular 42,8800 17,25 222,18 167,00 2,150.96 | SOC SEC EE 15.42 146.80) Den 125 0.00 61.88
Vacation 42.8800 2.06 26.53 2,06 26.53 | HED EE 3.60 34,33) Vis 125 0.00 7.58
Overtime 0,00 0.00 2,78 53.71] COLORADO WH 0.00 23,00 i
Holiday 0.00 6.00 16,00 206.08
*ER Medical 0.00 6.00 0.00 190,34
*ER Ufe/ADSD 0.00 9,00 0.00 4.50
)
Totak 19,31 248,71 187.84 2,437.28] Total: 19,62 . 204.13] Total: 600. 59.46.
(Ee So CURRENT PERIOD LEAVE ACCRUAL fo eee “SE DISTRIBUTION OF NET PAY 2.00252 se
Vacation Accrued; 2.0610 Taken: 0.00 Balance 2.06 jPay Card (Checkéng} Account: ##a #5967 Deposit Amount: 229,69)
Skk Acaued: 1.5400 Taken: 0.00 Balance 6.16
Comcap Management LLC
7200 S Alton Way
Suite A-310
Centennial, CO 80112-0000 “GHECK DATE | VOUCHER ID
2/8/2019 V4882018
-STOTAL NET PAY
HEIKKI EIIO. 69
239 3 003
Monet Russell
185 N Murray Bivd, Apt 824
Colorade Springs, CO 80916
NOT NEGOTIABLE
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page71 of 82

Employee Pay Details

Comcap Management LLC

Monet Russell
For Pay Perlod: 4/20/2019 - 2/2/2019

 

Pay Date: 2/8/2019

Earning Rate Hours Dollars LOCATION ‘JOB DUTY
Regular 42.8800 17.25 222.18 Greentree Apartments = Leasing Consultant
Vacation 42.8800 208 26.53 Greentree Apartments Leasing Consultant

 

19.31 243,71
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page72 of 82

 
 
 
 

HOUSING
P_ Avrnority

£17035-82
Notice of Change in Rental Assistance Amount
February 1, 2019

Monet Russell
185 N. Murray Blvd. #824
Colorado Springs CO 80916 aa_Mrussell@yahioo.com

As a result of a recent interim evaluation of your financial and family status, the changes to the
rent portions paid by yourself and the Housing Authority are as follows:

Monthly Contract Rent $853.00
Tenant payment to Owner $0.00

Housing Authority payment to Owner $853.00
Utility Allowance paid to your utility provider: $136.00

This change will be effective 02-01-2019.

This letter is to inform you that an additional Housing Assistance Payment in the amount of
$394 for the month of February, 2019 will be direct deposited to your jandlord’s account on
approximately February 15, 2019.

Enclosed is a copy of your family information that is used to determine rent portions. If you
need an explanation of the annual or adjusted income used to determine the housing
assistance payment you may call your Housing Specialist. Likewise, if there are any changes in
family composition or income reported on this form, you must report the change to the Housing
Authority in writing within 10 days.

Families with disabilities have a right to request reasonable accommodations to participate in
Housing Authority processes. if you have any questions, please contact me at the number
below.

Sincerely,

  
 

Lisa Hirthler
Housing Specialist
Ph: 719-387-6716

Fax: 719-630-0349

Pato Verde
102 N. Cascade Ave. Ste. 550
COLORADO SPRINGS, CO 80903 one7Snorth@gb85.com

8315. NEVADA AVENUE * COLORADO SpRINGS, CO 80903 « 719-387-6700 « wwWW.CSHA.US =
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page73 of 82

_.DISTRICTOF COLORADO, -
IN THE UNITED STATES BANKRUPTCY COURT FORT THE

IN RE:

 

MONET T, RUSSELL

)
)
) Case No.
)
Debtor. }

Chapter 7.
VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date: (Nay &, aol Mone Pususl

Debtor Signature
Case:19-13939-TBM Doc#:1 Filed:05/09/19

AUT

“Po Box 57647

Jacksonville, FL 32241

Accelerated Finance
4016 Raintree Road
Chesapeake, VA 23321

Ace Check Cashing
4231 Greenway Drive
Irving, TX 75038

Al Financial
Po Box 4270
Burbank, CA 91503

Black Hills Energy
Po Box 881
Sioux Fails, SD 57101

Black Hills Urgent Care
Po Box 31666
Billings, MT 69107

Capital One
Po Box 3111
Southeastern, PA #9393

Entered:05/10/19 09:27:41

Page74 of 82
Case:19-13939-TBM Doc#:1 Filed:05/09/19

Centura Health Penrose Hospital
‘Po Box 567425 :
Denver, CO 80256

Chexcel
Po Box 8195
Rapid City, SD 57709

Direct Tv
Po Box 57547
Jacksonville, FL 322414

Dons Valley Exp
3343 Haines Avenue
Rapid City, SD 57701

Ent Credit Union
Po Box 15819
Colorado Springs, CO 80935

Fingerhut
6250 Ridgewood Road
St Cloud, MN 56303

First Premier
3826 North Louise Avenue
Sioux Falls, SD 57107

Entered:05/10/19 09:27:41 Page75 of 82
Case:19-13939-TBM Doc#:1 Filed:05/09/19

Ginnys
1112 7th Avenue
Monroe, WI 53566

James S Nelson Dds Pc
1611 Sheridan Lake Road
Rapid City, SB 57702

Mason
20 Corporate Hills Drive
Saint Charles, MO 63301

Maurices
Po Box 60504
City Of industry, CA 91716

Midcontinent
Po Box 90508
Sioux Falls, SD 57109

Money Tree
518 Oceanside Boulevard
Oceanside, CA 92054

Neinet
3015 Parker Rd
Aurora, CO 80014

Entered:05/10/19 09:27:41 Page76 of 82
Case:19-13939-TBM Doc#:1 Filed:05/09/19

One 75 North Apartments
--475 North Murray Boulevard
Colorado Springs, CO 80916

Progressive Leasing
256 W Data Dr
Draper, UT 84020

Rapid City Regional Hosipital
Po Box 881
Sioux Falis, SO 57104

Rapid City Regional Hosipital
_ Po Box 14006
Belfast, ME 04915

Rapid City Regional Hosipital
Po Box 14060
Belfast, CO 04915

Regional Home Medical Equip
1800 Haines Avenue
Rapid City, SD 57701

Rental
120 East Bivd N
Rapid City, SD 57701

Entered:05/10/19 09:27:41 Page77 of 82
Case:19-13939-TBM Doc#:1 Filed:05/09/19

Sdg E
735 33rd Street ~~
San Diego, CA 92102

Salute
Po Box 105555
Atlanta, GA 30348

Sarah Kuipers 0 D
808 Mount Rushmore Road
Rapid City, SD 57704

Sierra Auto
5005 Lyndon B Johnson Freeway 700
Dallas, TX 75244

Sprint
333 Inverness Drive South
Englewood, CO 80112

Star
Po Box 37138
Boone, IA 50037

Suntrust Bank
Po Box 27572
Richmond, VA 23261

Entered:05/10/19 09:27:41 Page78 of 82

 
Case:19-13939-TBM Doc#:1 Filed:05/09/19

Verizon

96000 Cannon Road 2... on iecee see tna

Cleveland, OH 44146

Wells Fargo
420 Montgomery Street
San Francisco, CA 94104

West River Electric
Po Box 412
Wall, SB 57790

Ymca
815 Kansas City Street
Rapid City, SD 57701

Ymea Of Pikes Peak
2190 Jet Wing Drive
Colorado Springs, CO 80816

Clinical Lanoratory
Po Box 238
Rapid City, SD 57709

Creekside Medical Clinic
2822 Jackson Boulevard
Rapid City, SD 57702

Entered:05/10/19 09:27:41 Page79 of 82
Case:19-13939-TBM Doc#:1 Filed:05/09/19

Dakota Radiology
--PoO Box 3213 core
Indianapolis, IN 46206

Memorial Health Services
Po Box 732144
Dallas, TX 75373

Pennington County
4130 Kansas Cily Street
Rapid City, SD 57701

Rapid City Emergency Services
Po Box 912882
Denver, CO 80291

Rapid City Medical Center
Po Box 6020
Rapid City, SD 57709

Regional Health
Po Box 561378
Denver, CO 80256

Rocovery Ace inc
9250 East Costilla Avenue
Greenwood Village, CO 80712

Entered:05/10/19 09:27:41 Pages0 of 82
Case:19-13939-TBM Doc#:1 Filed:05/09/19

Security Credit
-2653 West Oxford Loop
Oxford, MS 38655

Tobile
Po Box 57547
Jacksonville, FL 32241

Uchealth
Po Box 732144
Dallas, TX 75373

Whynot Leasing Lic
1750 Elm Street
Manchester, NH 03104 i

Entered:05/10/19 09:27:41 Page81 of 82
Case:19-13939-TBM Doc#:1 Filed:05/09/19 Entered:05/10/19 09:27:41 Page8s2 of 82

 

Clerk of Court
USS. Bankruptcy Court

District of Colorado
In re: Monet T. Russell
Dear Clerk of Court,

T am the executive director of Upsolve.org. Upsolve is a national legal aid nonproftt funded by
the Legal Services Corporation and leading philanthropic foundations. We provide free Chapter

7 assistance for low-income debtors who need a fresh start but cannot afford counsel.

Lam writing to notify the Court that Upsolve has assisted the above-captioned debtor in
preparing their Chapter 7 forms. Upsolve is not the pro se debtor’s attorney. And because we

have provided our services pro bono, Upsolve is not a petition preparer under section [10 of

 

the Bankruptcy Code. Asa result, Official Form 119 is not required of the debtor and has not

been provided.

If you have any additional questions, please do not hesitate to contact me at

jonathan@upsolve.org. Please docket this letter.

Respectfully Submitted,

Tonation tes,

Jonathan Petts
